Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21   Entered 05/18/21 20:21:59   Page 1 of
                                         66



                                 EXHIBIT 53
         Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                                                          Entered 05/18/21 20:21:59                                  Page 2 of
                                                  66

                                                                                                                                                                                                           651108
                                                                                                                               Final K-1                          Amended K-1                      OMB No. 1545-0099

Schedule K-1                                                                                                               Part III         Partner's Share of Current Year Income,
(Form 1065)                                                                                                                                 Deductions, Credits, and Other Items
Department of the Treasury                         For calendar year 2008, or tax                      1                    Ordinary business income (loss)               15    Credits
Internal Revenue Service                           year beginning                             , 2008                                                  (4,043,150)         M                                           815
                                                       ending                          , 20            2                     Net rental real estate income (loss)
Partner's Share of Income, Deductions,                                                                                                                        (3,163)
Credits, etc.          See back of form and separate instructions.                                     3                     Other net rental income (loss)               16    Foreign transactions
                                                                                                                                                                     1    A                               VARIOUS
      Part I             Information About the Partnership                                             4                     Guaranteed payments
  A      Partnership's employer identification number                                                                                                                     B                               1,957,424
XX-XXXXXXX                                                                                             5                     Interest income
  B      Partnership's name, address, city, state, and ZIP code                                                                                               19,860      C                                    96,455
Highland Capital Management, L.P.                                                                      6a                    Ordinary dividends
Two Galleria Tower                                                                                                                                            17,200      D                                           864
13455 Noel Road, Suite 800                                                                             6b                    Qualified dividends
Dallas, TX 75240                                                                                                                                                    92    E                                  130,770
                                                                                                       7                     Royalties
  C      IRS Center where partnership filed return                                                                                                                        G                                   97,790
Ogden                                                                                                  8                     Net short-term capital gain (loss)

  D               Check if this is a publicly traded partnership (PTP)                                                                                        26,429       *                                   STMT
                                                                                                       9a                    Net long-term capital gain (loss)            17    Alternative minimum tax (AMT) items


      Part II            Information About the Partner                                                                                                        19,593      A                                            26
  E      Partner's identifying number                                                                  9b                    Collectibles (28%) gain (loss)
                                                                                                                                                                          D                                       (590)
  F      Partner's name, address, city, state, and ZIP code                                            9c                    Unrecaptured section 1250 gain
PATRICK DAUGHERTY                                                                                          *                                                  STMT        E                                           (27)
3621 CORNELL AVE.                                                                                      10                    Net section 1231 gain (loss)                 18    Tax-exempt income and
DALLAS, TX 75205                                                                                                                                                  596           nondeductible expenses
                                                                                                       11                    Oth
                                                                                                                             Other iincome (loss)
                                                                                                                                           (l   )                         A                                     1 529
                                                                                                                                                                                                                1,529
                                                                                                        A                                                         (220)
                                                                                                                                                                          C                                     4,479
  G               General partner or LLC                     X   Limited partner or other LLC           C                                                (122,529)
                  member-manager                                 member

  H       X       Domestic partner                               Foreign partner                           *                                                  STMT        19    Distributions
                                                                                                       12                    Section 179 deduction
  I      What type of entity is this partner?          Individual                                                                                                         A                                  391,501
  J      Partner's share of profit, loss, and capital (see instructions):
                              Beginning                                     Ending                     13                    Other deductions
         Profit                             VARIOUS                                                     A                                                         857     20    Other information
         Loss                               VARIOUS                              0.740262%
         Capital                           0.729918%                           -23.074125%              H                                                     10,520      A                             SEE STMT

  K      Partner's share of liabilities at year end:                                                       *                                                  STMT        B                             SEE STMT
         Nonrecourse   . . . . . . . . .                 $                                             14                    Self-employment earnings (loss)
         Qualified nonrecourse financing . . .           $                              62,759
         Recourse . . . . . . . . . .                    $


  L      Partner's capital account analysis:                                                              *See attached statement for additional information.
         Beginning capital account .   . . . .           $                           4,915,449
         Capital contributed during the year . .         $
                                                                                                        For IRS Use Only




         Current year increase (decrease) . . .          $                         (4,706,342)
         Withdrawals & distributions . . . . .           $   (                        391,501)
         Ending capital account . . . . . . . .          $                           (182,394)

                  Tax basis         X   GAAP            Section 704(b) book

                  Other (explain)




For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                                                        PN-0007                                   Schedule K-1 (Form 1065) 2008
(HTA)
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21   Entered 05/18/21 20:21:59   Page 3 of
                                         66
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                                        Entered 05/18/21 20:21:59                            Page 4 of
                                         66

                                                                     Highland Capital Management, L.P.
                                                                              Two Galleria Tower
                                                                                  XX-XXXXXXX
PATRICK DAUGHERTY
                                                                                                                                                               PN-0007


This list identifies the codes used on the Schedule K-1 for all partners and summarizes reporting information for partners who file Form 1040.


For detailed reporting and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.




Line 9c                  Unrecaptured Section 1250 Gain


                         Line 9c,
                         c From Sale/Exchange of Business Assets                                                                                                     1


Line 11                  Other Income (Loss)


                         E Cancellation of Debt                                                                                                                      0


                         Line 11, F*
                         F Swap Income/(Loss)                                                                                                                      432
                         F Section 988 Gain/(Loss)                                                                                                               8,011
                         F Short-Term Capital Gain/(Loss)                                                                                                      (11,276)
                         F Long-Term Capital Gain/(Loss)                                                                                                        (4,475)


Line 13                  Other Deductions


                         K Deductions - Portfolio (2% Floor)                                                                                                    61,221
                         L Deductions - Portfolio (Other)                                                                                                            4


                         Line 13, W*
                         W Other Deductions                                                                                                                        183


Line 16                  Foreign Transactions


                         H Other                                                                                                                               180,106
                         I Passive Category                                                                                                                          2
                         J General Categories                                                                                                                   42,093
                         L Total Foreign Taxes Paid                                                                                                             27,399
   Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                   Entered 05/18/21 20:21:59                   Page 5 of
                                            66

PATRICK DAUGHERTY




                                                        HIGHLAND CAPITAL MANAGEMENT, L.P.
                                                                     XX-XXXXXXX
                                                           ATTACHMENT TO SCHEDULE K-1


       1.           THE PARTNERSHIP EARNS A PORTION OF ITS INCOME THROUGH INVESTMENTS IN PARTNERSHIPS WHICH CONSIDER THEMSELVES
                    TO BE IN THE TRADE OR BUSINESS OF ACTIVELY TRADING PERSONAL PROPERTY FOR THEIR OWN ACCOUNT. IN ACCORDANCE WITH
                    INTERNAL REVENUE CODE SECTION 469-IT(e)(6), THE INCOME EARNED ON SUCH ACTIVITIES IS "NON-PASSIVE" TO ANY PARTNER.
                    WHERE APPROPRIATE, WE HAVE INDICATED IN THE ACCOMPANYING FOOTNOTES ANY PORTION WHICH IS "NON-PASSIVE".
                    PLEASE CONSULT YOUR TAX ADVISOR.


       2.           LINE 1 - ORDINARY INCOME/(LOSS) FROM TRADE OR BUSINESS ACTIVITIES


                    THE AMOUNT ON LINE 1 IS COMPRISED OF THE FOLLOWING 'NON-PASSIVE' TRADE OR BUSINESS SOURCES,
                    UNLESS OTHERWISE INDICATED AS PASSIVE:


                    INTEREST INCOME                                                                                $      12,710
                    DIVIDEND INCOME                                                                                        2,125
                    IRC SECTION 475 INCOME/(LOSS)                                                                        (70,147)
                    SWAP INCOME/(LOSS)                                                                                       308
                    OTHER INCOME/(LOSS)                                                                                (2,926,473)
                    TRADE OR BUSINESS INVESTMENT INTEREST EXPENSE                                                          (7,041)
                    OTHER TRADE OR BUSINESS EXPENSE                                                                    (1,054,632)


                    TOTAL LINE 1                                                                                   $   (4,043,150)


                    YOUR SHARE OF QUALIFIED DIVIDEND INCOME INCLUDED IN LINE 1 DIVIDEND INCOME IS:                 $         839


       3.           LINE 11F - OTHER INCOME/(LOSS)


                    SWAP INCOME/(LOSS)                                                                             $         432
                    SECTION 988 GAIN/(LOSS)                                                                                8,011
                    SHORT-TERM CAPITAL GAIN/(LOSS)                                                                       (11,276)
                    LONG-TERM CAPITAL GAIN/(LOSS)                                                                          (4,475)


                    TOTAL LINE 11F                                                                                 $       (7,308)




                    PLEASE NOTE THAT THE ABOVE DETAILS FOR LINES 1 AND 11F MAY NOT SUM TO THE TOTAL DUE TO ROUNDING.


       4.           LINE 20 --- BASED UPON INTERNAL REVENUE CODE (IRC) SECTION 163(d) ALL 'NON-PASSIVE' ITEMS OF
                    INCOME AND EXPENSE REPORTED TO YOU ON THIS SCHEDULE K-1 MAY QUALIFY AS INVESTMENT INCOME
                    OR EXPENSE. PLEASE REFER TO 2008 PARTNER'S INSTRUCTIONS FOR SCHEDULE K-1 (FORM 1065)
                    AND THE INSTRUCTIONS FOR FORM 4952. PLEASE CONSULT YOUR TAX ADVISOR.
   Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                   Entered 05/18/21 20:21:59                 Page 6 of
                                            66

PATRICK DAUGHERTY




                                                        HIGHLAND CAPITAL MANAGEMENT, L.P.
                                                                       XX-XXXXXXX
                                                           ATTACHMENT TO SCHEDULE K-1


       5.           THE PARTNERSHIP HAS MADE A TIMELY QUALIFIED ELECTING FUND ("QEF") ELECTION WITH RESPECT TO ITS INVESTMENT
                    IN UNDERLYING PASSIVE FOREIGN INVESTMENT COMPANIES ("PFICS"), EFFECTIVE FOR EACH YEAR OF OWNERSHIP, AND
                    HAS FILED THE REQUIRED FORM 8621 FOR ALL YEARS OF OWNERSHIP. EACH PFIC WAS ACQUIRED FOR CASH.


                    THE FIRST U.S. SHAREHOLDER THAT HAS MADE A QEF ELECTION FOR A PFIC IS REQUIRED TO INCLUDE INCOME
                    CURRENTLY UNDER IRC SECTION 1293 AND TO FILE FORM 8621. AS A PARTNER IN A U.S. PARTNERSHIP THAT HAS
                    MADE THE QEF ELECTION AND FILED FORM 8621, YOUR ALLOCABLE SHARE OF THIS INCOME IS NOT REQUIRED TO
                    BE FURTHER REPORTED ON AN ADDITIONAL FORM 8621. THE SERVICE HAS CLARIFIED BY CHANGING THE
                    INSTRUCTIONS TO FORM 8621 THAT NO ADDITIONAL FORM 8621 REPORTING IS NECESSARY UNDER THESE FACTS.
                    PLEASE CONSULT YOUR TAX ADVISOR.


       6.           FORM 926 REPORTING REQUIREMENTS


                    PURSUANT TO IRC SECTION 6038B (FOR TAXABLE YEARS BEGINNING AFTER FEBRUARY 5, 1999), A PARTNERSHIP'S
                    CONTRIBUTION OF PROPERTY, WHICH INCLUDES CASH, TO A FOREIGN CORPORATION IS DEEMED TO BE MADE
                    BY THE PARTNERS OF SUCH PARTNERSHIP. THE PARTNERSHIP INVESTS IN UNDERLYING PARTNERSHIPS, AND
                    A PORTION OF YOUR INVESTMENT WAS TRANSFERRED TO THE FOREIGN CORPORATIONS INDICATED ON THE
                    SCHEDULE BELOW. AS A RESULT, YOU MAY HAVE A FILING REQUIREMENT UNDER TREASURY REGULATION SEC.1.6038B-1(B)(3)
                    WITH REGARD TO SUCH TRANSFERS ON FORM 926. PLEASE CONSULT YOUR TAX ADVISOR REGARDING THIS FILING REQUIREMENT.


                    PLEASE NOTE THAT IF YOU ARE REQUIRED TO COMPLETE A FORM 926 BASED ON THE INFORMATION BELOW, A SEPARATE
                    FORM MUST BE COMPLETED FOR EACH RESPECTIVE FOREIGN TRANSFEREE CORPORATION.


                    THE FOLLOWING INFORMATION IS PROVIDED IN ORDER FOR YOU TO COMPLY WITH THE FORM 926 FILING REQUIREMENTS.
                    THE LINE NUMBERS BELOW CORRESPOND TO THOSE ON FORM 926.




                    PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.            ABERDEEN LOAN FUNDING, LTD.
                    LINE 4.            N/A
                    LINE 5.            C/O WALKERS SPV LIMITED, WALKER HOUSE, 87 MARY STREET
                                       GEORGE TOWN, GRAND CAYMAN KY1-9002, CAYMAN ISLANDS
                    LINE 6.            CAYMAN ISLANDS
                    LINE 7.            EXEMPTED LLC
                    LINE 8.            NO


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                       CASH                      (A)                  3/27/2008   (C)          $          4,566


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                   (A)                0.000001%          (B)            0.009214%
                    LINE 10.           IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.        NO
                    LINE 16.           YES
                    LINE 17.           NO
   Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                  Entered 05/18/21 20:21:59            Page 7 of
                                            66

PATRICK DAUGHERTY




                                                       HIGHLAND CAPITAL MANAGEMENT, L.P.
                                                                      XX-XXXXXXX
                                                          ATTACHMENT TO SCHEDULE K-1


       7.           PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           ARMSTRONG LOAN FUNDING, LTD.
                    LINE 4.           N/A
                    LINE 5.           C/O MAPLES FINANCE LIMITED, PO BOX 1093, BOUNDARY HALL, CRICKET SQUARE
                                      GEORGE TOWN, GRAND CAYMAN, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           EXEMPTED LLC
                    LINE 8.           NO


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                      (A)                  3/19/2008      (C)         $   3,030


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                   (A)               0.000001%          (B)              0.007360%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          YES
                    LINE 17.          NO




       8.           PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           BABSON CLO LTD. 2004-II
                    LINE 4.           N/A
                    LINE 5.           C/O WALKERS SPV LTD., WALKER HOUSE, 87 MARY STREET
                                      GEORGE TOWN, GRAND CAYMAN KY1-9002, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           EXEMPTED LLC
                    LINE 8.           NO


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                      (A)                      1/7/2008   (C)         $      5


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                   (A)               0.000001%          (B)              0.000001%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          YES
                    LINE 17.          NO




       9.           PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           BRENTWOOD INVESTORS CORPORATION
                    LINE 4.           N/A
                    LINE 5.           C/O MAPLES FINANCE LIMITED, PO BOX 1093, BOUNDARY HALL, CRICKET SQUARE
                                      GEORGE TOWN, GRAND CAYMAN, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           EXEMPTED LLC
                    LINE 8.
   Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                  Entered 05/18/21 20:21:59         Page 8 of
                                            66

PATRICK DAUGHERTY




                                                       HIGHLAND CAPITAL MANAGEMENT, L.P.
                                                                      XX-XXXXXXX
                                                           ATTACHMENT TO SCHEDULE K-1


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                      (A)                  6/10/2008      (C)         $   94


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                  (A)                 0.000001%         (B)              0.000001%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          YES
                    LINE 17.          NO




       10.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           GALAXY V CLO LTD.
                    LINE 4.           N/A
                    LINE 5.           C/O MAPLES FINANCE LIMITED, PO BOX 1093, BOUNDARY HALL, CRICKET SQUARE
                                      GEORGE TOWN, GRAND CAYMAN, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           EXEMPTED LLC
                    LINE 8.


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                      (A)                      1/7/2008   (C)         $   4


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                  (A)                 0.000001%         (B)              0.000001%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          YES
                    LINE 17.          NO


       11.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           GALAXY IV CLO LTD.
                    LINE 4.           N/A
                    LINE 5.           C/O MAPLES FINANCE LIMITED, PO BOX 1093, BOUNDARY HALL, CRICKET SQUARE
                                      GEORGE TOWN, GRAND CAYMAN, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           EXEMPTED LLC
                    LINE 8.


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                      (A)                      1/7/2008   (C)         $   5


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                  (A)                 0.000001%         (B)              0.000001%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          YES
                    LINE 17.          NO
   Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                  Entered 05/18/21 20:21:59         Page 9 of
                                            66

PATRICK DAUGHERTY




                                                       HIGHLAND CAPITAL MANAGEMENT, L.P.
                                                                      XX-XXXXXXX
                                                          ATTACHMENT TO SCHEDULE K-1


       12.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           GLENEAGLES CLO, LTD.
                    LINE 4.           N/A
                    LINE 5.           C/O MAPLES FINANCE LIMITED, PO BOX 1093, BOUNDARY HALL, CRICKET SQUARE
                                      GEORGE TOWN, GRAND CAYMAN, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           EXEMPTED LLC
                    LINE 8.


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                      (A)                      1/7/2008   (C)         $   57


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                  (A)                0.000001%          (B)              0.000001%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          YES
                    LINE 17.          NO




       13.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           HIGHLANDER EURO CDO II (CAYMAN) LTD.
                    LINE 4.           N/A
                    LINE 5.           C/O MAPLES FINANCE LIMITED, PO BOX 1093, BOUNDARY HALL, CRICKET SQUARE
                                      GEORGE TOWN, GRAND CAYMAN, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           EXEMPTED LLC
                    LINE 8.


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                      (A)                      1/7/2008   (C)         $   13


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                  (A)                0.000001%          (B)              0.000001%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          YES
                    LINE 17.          NO




       14.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           HIGHLANDER EURO CDO IV B.V.
                    LINE 4.           N/A
                    LINE 5.           PARNASSUSTOREN, LOCATELLIKADE 1, 1076 AZ
                                      AMSTERDAM, THE NETHERLANDS
                    LINE 6.           THE NETHERLANDS
                    LINE 7.           BV
                    LINE 8.
  Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                     Entered 05/18/21 20:21:59         Page 10 of
                                            66

PATRICK DAUGHERTY




                                                       HIGHLAND CAPITAL MANAGEMENT, L.P.
                                                                        XX-XXXXXXX
                                                          ATTACHMENT TO SCHEDULE K-1


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                        (A)                  6/23/2008      (C)         $   124


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                  (A)                  0.000001%          (B)              0.000001%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          YES
                    LINE 17.          NO




       15.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           HIGHLAND PARK CDO I, LTD.
                    LINE 4.           N/A
                    LINE 5.           C/O MAPLES FINANCE LIMITED, PO BOX 1093, BOUNDARY HALL, CRICKET SQUARE
                                      GEORGE TOWN, GRAND CAYMAN, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           EXEMPTED LLC
                    LINE 8.


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                        (A)                  6/10/2008      (C)         $   81


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                  (A)                  0.000001%          (B)              0.000001%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          YES
                    LINE 17.          NO




       16.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           HIGHLANDER EURO CDO (CAYMAN) LTD.
                    LINE 4.           N/A
                    LINE 5.           C/O MAPLES FINANCE LIMITED, PO BOX 1093, BOUNDARY HALL, CRICKET SQUARE
                                      GEORGE TOWN, GRAND CAYMAN, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           EXEMPTED LLC
                    LINE 8.


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                        (A)                      1/7/2008   (C)         $    8


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                  (A)                  0.000001%          (B)              0.000001%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          YES
                    LINE 17.          NO
  Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                   Entered 05/18/21 20:21:59        Page 11 of
                                            66

PATRICK DAUGHERTY




                                                       HIGHLAND CAPITAL MANAGEMENT, L.P.
                                                                      XX-XXXXXXX
                                                          ATTACHMENT TO SCHEDULE K-1


       17.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           LANDMARK VI CDO LTD.
                    LINE 4.           N/A
                    LINE 5.           P.O. BOX 1093GT, QUEENSGATE HOUSE, SOUTH CHURCH STREET
                                      SOUTH CHURCH STREET, GEORGE TOWN, GRAND CAYMAN, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           EXEMPTED LLC
                    LINE 8.


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                      (A)                    2/26/2008    (C)         $   17


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                  (A)                0.000001%          (B)              0.000001%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          YES
                    LINE 17.          NO




       18.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           PACIFICA CDO V, LTD.
                    LINE 4.           N/A
                    LINE 5.           C/O MAPLES FINANCE LIMITED, PO BOX 1093GT, QUEENSGATE HOUSE
                                      SOUTH CHURCH STREET, GEORGE TOWN, GRAND CAYMAN, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           EXEMPTED LLC
                    LINE 8.


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                      (A)                      1/7/2008   (C)         $   9


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                  (A)                0.000001%          (B)              0.000001%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          YES
                    LINE 17.          NO




       19.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           CONVERSUS CAYMAN BLOCKER A, LIMITED
                    LINE 4.           N/A


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                      (A)          VARIOUS                (C)         $   23
  Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                   Entered 05/18/21 20:21:59             Page 12 of
                                            66

PATRICK DAUGHERTY




                                                       HIGHLAND CAPITAL MANAGEMENT, L.P.
                                                                      XX-XXXXXXX
                                                          ATTACHMENT TO SCHEDULE K-1


       20.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           HIGHLAND CREDIT OPPORTUNITIES CDO, LTD.
                    LINE 4.           XX-XXXXXXX
                    LINE 5.           WALKER HOUSE, 87 MARY STREET
                                      GEORGE TOWN, GRAND CAYMAN, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           CORPORATION
                    LINE 8.           YES


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                      (A)                      1/1/2008   (C)         $        3


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                   (A)                0.013636%         (B)              0.014371%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          NO
                    LINE 17.          NO




       21.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           HIGHLAND SPECIAL OPPORTUNITIES HOLDING CO.
                    LINE 4.           N/A
                    LINE 5.           P.O. BOX 908GT MARY STREET
                                      GEORGE TOWN, GRAND CAYMAN, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           CORPORATION
                    LINE 8.           YES


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                      CASH                      (A)          VARIOUS                (C)         $   145,249


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                   (A)                0.145409%         (B)              0.214429%
                    LINE 10.          IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.       NO
                    LINE 16.          YES
                    LINE 17.          NO




       22.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.           HIGHLAND CDO HOLDING CO.
                    LINE 4.           N/A
                    LINE 5.           C/O WALKERS SPV LIMITED, P.O. BOX 908GT MARY STREET
                                      GEORGE TOWN, GRAND CAYMAN, CAYMAN ISLANDS
                    LINE 6.           CAYMAN ISLANDS
                    LINE 7.           CORPORATION
                    LINE 8.           YES
  Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                        Entered 05/18/21 20:21:59                Page 13 of
                                            66

PATRICK DAUGHERTY




                                                         HIGHLAND CAPITAL MANAGEMENT, L.P.
                                                                           XX-XXXXXXX
                                                            ATTACHMENT TO SCHEDULE K-1


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY
                                        CASH                         (A)           VARIOUS               (C)            $   227,712


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                       (A)                0.145409%           (B)              0.159949%
                    LINE 10.            IRC SECTION 351 CASH/CAPITAL CONTRIBUTION
                    LINE 11-15.         NO
                    LINE 16.            YES
                    LINE 17.            NO




       23.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.             HFP ASSET FUNDING II, LTD.
                    LINE 4.             N/A
                    LINE 5.             P.O. BOX 309, UGLAND HOUSE
                                        GRAND CAYMAN, CJ KY1-1104
                    LINE 6.             CAYMAN ISLANDS
                    LINE 7.             CORPORATION
                    LINE 8.             YES


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY


                    TYPE/DESCRIPTION OF PROPERTY          DATE OF TRANSFER                       FMV    COST BASIS
                    CASH                                               9/26/2008                 551             551
                    CLO EQUITY - EASTL 2007-1A                         9/26/2008               11,626          11,626
                    CLO EQUITY - DFRMM 2007-1A                         9/26/2008               12,470          12,470
                    CLO EQUITY - ACACL 2007-1A                         9/26/2008                7,184           7,184
                    CLO EQUITY - PRIM 2007-2A                          9/26/2008               10,878          10,878
                    CLO EQUITY - SYMP 2007-4A                          9/26/2008               11,162          11,162
                    CLO EQUITY - DUANE 2007-4A                         9/26/2008               11,132          11,132
                    CLO EQUITY - STRAF 2007-1A                         9/26/2008                7,915           7,915
                    CLO EQUITY - GSC 2007-8A                           9/26/2008               11,771          11,771
                    CLO EQUITY - SHINN 2006-1A                         9/26/2008                 531             531
                    CLO EQUITY - HICDO 2004-1X                         9/26/2008                 648             648
                    CLO EQUITY - RED RIVER CLO, LTD.                   9/26/2008                8,625           8,625
                    CLO EQUITY - AMMC 2007-8A                          9/26/2008                7,396           7,396
                    CLO EQUITY - GCLO 2006-1X                          9/26/2008                4,833           4,833
                    CLO EQUITY - SHINN 2006-1A                         9/26/2008                 489             489
                    CLO EQUITY - CLYDS 2004-1A                         9/26/2008                 302             302
                    CLO EQUITY - STRAF 2007-1A                         9/26/2008                1,707           1,707
                    CLO EQUITY - FOURC 2006-2A                         9/26/2008                 587             587
                    CLO EQUITY - NAVIG 2006-1A                         9/26/2008                 542             542
                    CLO EQUITY - STRAF 2007-1A                         9/26/2008                4,716           4,716
                    CLO EQUITY - ROCKW 2007-1A B2L                     9/26/2008                4,140           4,140
                    CLO EQUITY - STAMC 2007-1A B2L                     9/26/2008                3,350           3,350
                    CLO EQUITY - SYMP 2007-4A E                        9/26/2008                1,993           1,993
                    CLO EQUITY - VENTR 2007-9A                         9/26/2008                2,417           2,417
                    CLO EQUITY - WITEH 2006-4A                         9/26/2008                2,441           2,441
                    CLO EQUITY - ROCKW 2007-1A B2L                     9/26/2008                4,140           4,140
                    CLO EQUITY - GCLO 2006-1A                          9/26/2008                4,472           4,472
                    CLO EQUITY - CIFC 2006 1A                          9/26/2008               12,532          12,532
                    CLO EQUITY - MOCLO 2005-1A A3L                     9/26/2008                2,321           2,321
                    CLO EQUITY - AVCLO 2006-3A A3L                     9/26/2008                1,922           1,922
                    CLO EQUITY - ABERDEEN LOAN FUNDING L               9/26/2008               17,166          17,166
                    CLO EQUITY - ARMSTRONG LOAN FUNDING                9/26/2008               16,689          16,689
  Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                    Entered 05/18/21 20:21:59    Page 14 of
                                            66

PATRICK DAUGHERTY




                                                        HIGHLAND CAPITAL MANAGEMENT, L.P.
                                                                       XX-XXXXXXX
                                                           ATTACHMENT TO SCHEDULE K-1


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY - CONTINUED


                    TYPE/DESCRIPTION OF PROPERTY         DATE OF TRANSFER                   FMV    COST BASIS
                    CLO EQUITY - GRAYSON                              9/26/2008           11,704       11,704
                    CLO EQUITY - GREENBRIAR                           9/26/2008           11,205       11,205
                    CLO EQUITY - HIGHLANDER IV                        9/26/2008           13,018       13,018
                    CLO EQUITY - ABERDEEN LOAN FUNDING L              9/26/2008           34,332       34,332
                    CLO EQUITY - ARMSTRONG LOAN FUNDING               9/26/2008           22,844       22,844
                    CLO EQUITY - HIGHLANDER IV                        9/26/2008           18,408       18,408
                    CLO EQUITY - STRATFORD                            9/26/2008           13,475       13,475
                    CLO EQUITY - GREENBRIAR                           9/26/2008            8,353        8,353
                    CLO EQUITY - LANDM 2005-6A                        9/26/2008            2,377        2,377
                    CLO EQUITY - BRENTWOOD CLO LTD                    9/26/2008            1,357        1,357
                    CLO EQUITY - EASTLAND CLO LTD                     9/26/2008            6,124        6,124
                    CLO EQUITY - STRATFORD                           10/10/2008           27,855       27,855
                    CLO EQUITY - EASTLAND CLO LTD                    10/10/2008           31,709       31,709
                    CLO EQUITY - GRAYSON                             10/10/2008           32,403       32,403
                    CLO EQUITY - GREENBRIAR                          10/10/2008           28,297       28,297


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                      (A)       NONE                     (B)              0.214429%
                    LINE 10.           SECTION 351
                    LINE 11-15.        NO
                    LINE 16.           NO
                    LINE 17.           NO




       23.          PART II - TRANSFEREE FOREIGN CORPORATION INFORMATION
                    LINE 3.            HFP ASSET FUNDING III, LTD.
                    LINE 4.            N/A
                    LINE 5.            P.O. BOX 309, UGLAND HOUSE
                                       GRAND CAYMAN, CJ KY1-1104
                    LINE 6.            CAYMAN ISLANDS
                    LINE 7.            CORPORATION
                    LINE 8.            YES


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY


                    TYPE/DESCRIPTION OF PROPERTY         DATE OF TRANSFER                   FMV    COST BASIS
                    CASH                                              9/26/2008           13,395       13,395
                    LIFE SETTLEMENT CONTRACT 1                        9/26/2008           17,573       17,573
                    LIFE SETTLEMENT CONTRACT 2                        9/26/2008            6,729        6,729
                    LIFE SETTLEMENT CONTRACT 3                        9/26/2008            3,957        3,957
                    LIFE SETTLEMENT CONTRACT 4                        9/26/2008            4,171        4,171
                    LIFE SETTLEMENT CONTRACT 5                        9/26/2008            3,590        3,590
                    LIFE SETTLEMENT CONTRACT 6                        9/26/2008            6,620        6,620
                    LIFE SETTLEMENT CONTRACT 7                        9/26/2008           12,105       12,105
                    LIFE SETTLEMENT CONTRACT 8                        9/26/2008            3,050        3,050
                    LIFE SETTLEMENT CONTRACT 9                        9/26/2008            2,954        2,954
                    LIFE SETTLEMENT CONTRACT 10                       9/26/2008            7,869        7,869
                    LIFE SETTLEMENT CONTRACT 11                       9/26/2008           11,965       11,965
                    LIFE SETTLEMENT CONTRACT 12                       9/26/2008            8,194        8,194
                    LIFE SETTLEMENT CONTRACT 13                       9/26/2008           25,065       25,065
                    LIFE SETTLEMENT CONTRACT 14                       9/26/2008            9,135        9,135
  Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                               Entered 05/18/21 20:21:59     Page 15 of
                                            66

PATRICK DAUGHERTY




                                                     HIGHLAND CAPITAL MANAGEMENT, L.P.
                                                                  XX-XXXXXXX
                                                         ATTACHMENT TO SCHEDULE K-1


                    PART III - INFORMATION REGARDING TRANSFER OF PROPERTY - CONTINUED


                    TYPE/DESCRIPTION OF PROPERTY       DATE OF TRANSFER                 FMV    COST BASIS
                    LIFE SETTLEMENT CONTRACT 15                  9/26/2008            11,524       11,524
                    LIFE SETTLEMENT CONTRACT 16                  9/26/2008             3,929        3,929
                    LIFE SETTLEMENT CONTRACT 17                  9/26/2008             6,408        6,408
                    LIFE SETTLEMENT CONTRACT 18                  9/26/2008             2,967        2,967
                    LIFE SETTLEMENT CONTRACT 19                  9/26/2008            27,105       27,105
                    LIFE SETTLEMENT CONTRACT 20                  9/26/2008             1,708        1,708
                    LIFE SETTLEMENT CONTRACT 21                  9/26/2008             8,163        8,163
                    LIFE SETTLEMENT CONTRACT 22                  9/26/2008             2,514        2,514
                    LIFE SETTLEMENT CONTRACT 23                  9/26/2008             4,722        4,722
                    LIFE SETTLEMENT CONTRACT 24                  9/26/2008             8,595        8,595
                    LIFE SETTLEMENT CONTRACT 25                  9/26/2008             3,179        3,179
                    LIFE SETTLEMENT CONTRACT 26                  9/26/2008            23,460       23,460
                    LIFE SETTLEMENT CONTRACT 27                  9/26/2008             2,779        2,779
                    LIFE SETTLEMENT CONTRACT 28                  9/26/2008             5,994        5,994
                    LIFE SETTLEMENT CONTRACT 29                  9/26/2008             1,622        1,622
                    LIFE SETTLEMENT CONTRACT 30                  9/26/2008             5,312        5,312
                    LIFE SETTLEMENT CONTRACT 31                  9/26/2008             6,333        6,333
                    LIFE SETTLEMENT CONTRACT 32                  9/26/2008             2,438        2,438
                    LIFE SETTLEMENT CONTRACT 33                  9/26/2008            11,371       11,371
                    LIFE SETTLEMENT CONTRACT 34                  9/26/2008             4,125        4,125
                    LIFE SETTLEMENT CONTRACT 35                  9/26/2008             4,878        4,878
                    LIFE SETTLEMENT CONTRACT 36                  9/26/2008             7,595        7,595
                    LIFE SETTLEMENT CONTRACT 37                  9/26/2008             3,951        3,951
                    LIFE SETTLEMENT CONTRACT 38                  9/26/2008             7,254        7,254
                    LIFE SETTLEMENT CONTRACT 39                  9/26/2008             5,982        5,982
                    LIFE SETTLEMENT CONTRACT 40                  9/26/2008             4,972        4,972
                    LIFE SETTLEMENT CONTRACT 41                  9/26/2008             5,011        5,011
                    LIFE SETTLEMENT CONTRACT 42                  9/26/2008            16,359       16,359
                    LIFE SETTLEMENT CONTRACT 43                  9/26/2008             2,095        2,095
                    LIFE SETTLEMENT CONTRACT 44                  9/26/2008             6,384        6,384
                    LIFE SETTLEMENT CONTRACT 45                  9/26/2008             3,167        3,167
                    LIFE SETTLEMENT CONTRACT 46                  9/26/2008             1,443        1,443
                    LIFE SETTLEMENT CONTRACT 47                  9/26/2008             6,745        6,745
                    LIFE SETTLEMENT CONTRACT 48                  9/26/2008             7,108        7,108
                    LIFE SETTLEMENT CONTRACT 49                  9/26/2008             4,834        4,834
                    LIFE SETTLEMENT CONTRACT 50                  9/26/2008             8,169        8,169
                    LIFE SETTLEMENT CONTRACT 51                  9/26/2008             1,424        1,424


                    PART IV - ADDITIONAL INFORMATION REGARDING TRANSFER OF PROPERTY
                    LINE 9.                   (A)       NONE                    (B)              0.214429%
                    LINE 10.          SECTION 351
                    LINE 11-15.       NO
                    LINE 16.          NO
                    LINE 17.          NO
  Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                               Entered 05/18/21 20:21:59             Page 16 of
                                            66

PATRICK DAUGHERTY




                                                     HIGHLAND CAPITAL MANAGEMENT, L.P.
                                                                  XX-XXXXXXX
                                                          ATTACHMENT TO SCHEDULE K-1


       25.          FORM 8886 AND FORM 8275 DISCLOSURES
                    ATTACHED TO YOUR SCHEDULE K-1 ARE THE FORMS 8886 REPORTABLE TRANSACTION DISCLOSURE STATEMENT AND THE FORMS 8275
                    DISCLOSURE STATEMENT FILED BY HIGHLAND CAPITAL MANAGEMENT, L.P. TO DETERMINE YOUR SHARE OF THE AMOUNTS SHOWN
                    ON THESE ATTACHED DISCLOSURES, MULTIPLY THE AMOUNTS BY THE FOLLOWING PERCENTAGE.


                         0.7402624200%


                    PLEASE CONSULT YOUR TAX ADVISOR CONCERNING ANY POTENTIAL FILING REQUIREMENT YOU MAY HAVE RELATED TO THESE
                    DISCLOSURES.
  Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                   Entered 05/18/21 20:21:59                 Page 17 of
                                            66

PATRICK DAUGHERTY




                                                          HIGHLAND CAPITAL MANAGEMENT, L.P.
                                                                     XX-XXXXXXX
                                                             ATTACHMENT TO SCHEDULE K-1


                                            IMPORTANT TAX DOCUMENT - PLEASE RETAIN FOR YOUR RECORDS


                                           DISCLOSURE ACKNOWLEDGEMENT PURSUANT TO IRS NOTICE 2006-16
                                                      FOR TAXABLE YEAR ENDED DECEMBER 31, 2008


                    HIGHLAND CAPITAL MANAGEMENT, L.P. HELD AN INDIRECT INTEREST IN HIGHLAND CREDIT STRATEGIES MASTER FUND, L.P. ,
                    THROUGH HIGHLAND CREDIT STRATEGIES FUND, L.P.


                    HIGHLAND CREDIT STRATEGIES FUND, L.P. HAS ACKNOWLEDGED THAT THEY HAVE COMPLIED OR WILL COMPLY WITH THEIR
                    SEPARATE DISCLOSURE OBLIGATIONS UNDER TREAS. REG. SEC. 1.6011-4 WITH RESPECT TO A TRANSACTION(S)
                    DESCRIBED IN IRS NOTICE 2002-35 BY FILING A PROTECTIVE FORM 8886 (REPORTABLE TRANSACTION DISCLOSURE
                    STATEMENT) TREAS. REG. SEC. 1.6011-4(f)(2).


                    IN ACCORDANCE WITH NOTICE 2006-16, SECTION 3.02, BY TIMELY RECEIPT OF THIS ACKNOWLEDGEMENT, YOU SHOULD
                    NOT BE REQUIRED TO FILE A DISCLOSURE STATEMENT FOR THIS TRANSACTION(S), PROVIDED YOUR ONLY DISCLOSURE
                    OBLIGATION WITH RESPECT TO THIS TRANSACTION(S) UNDER TREAS. REG. SEC. 1.6011-4(b) ARISES FROM YOUR DIRECT
                    OR INDIRECT INTEREST IN HIGHLAND CREDIT STRATEGIES MASTER FUND, L.P.


                    PASS-THROUGH ENTITIES RECEIVING THIS ACKNOWLEDGEMENT MUST TIMELY PROVIDE A COPY OF IT TO TAXPAYERS
                    HOLDING AN INTEREST IN THE PASS-THROUGH ENTITY, UNDER NOTICE 2006-16, SECTION 3.02, IN ORDER FOR SUCH
                    TAXPAYERS TO BE RELIEVED OF THE REQUIREMENT TO FILE A DISCLOSURE STATEMENT FOR THIS TRANSACTION(S),
                    PROVIDED THEIR ONLY DISCLOSURE OBLIGATION WITH RESPECT TO THIS TRANSACTION(S) UNDER
                    TREAS. REG. SEC. 1.6011-4(b) ARISES FROM THEIR INDIRECT INTEREST IN THESE PASS-THROUGH ENTITIES.


                    PLEASE CONSULT YOUR TAX ADVISOR WITH REGARD TO THE ACKNOWLEDGEMENT AND NOTICE 2006-16.
     Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                 Entered 05/18/21 20:21:59                 Page 18 of
                                               66
Form    8275                                            Disclosure Statement                                                  OMB No. 1545-0889
(Rev. August 2008)                Do not use this form to disclose items or positions that are contrary to Treasury
                                     regulations. Instead, use Form 8275-R, Regulation Disclosure Statement.
                                                             See separate instructions.                                       Attachment
Department of the Treasury                                                                                                    Sequence No.   92
Internal Revenue Service                                       Attach to your tax return.
Name(s) shown on return                                                                                           Identifying number shown on return
Highland Capital Management, L.P.                                                                                          752716725

 Part I        General Information (see instructions)

                                         (b)                                  (c)                                 (d)      (e)
                (a)                                                                                                                     (f)
                                   Item or Group                     Detailed Description                      Form or    Line
    Rev. Rul., Rev. Proc., etc.                                                                                                       Amount
                                      of Items                             of Items                            Schedule   No.

1 Rev. Rul. 93-80                                  Loss from worthlessness of partnership interest
                                  Loss                                                             1065                   6      ($349,568,517)
                                                   in Highland Capital Multi-Strategy Fund, L.P.
2

3

4

5

6


Part II          Detailed Explanation (see instructions)

1 See attached.



2



3



4



5



6


 Part III      Information About Pass-Through Entity. To be completed by partners, shareholders, beneficiaries, or
               residual interest holders.
Complete this part only if you are making adequate disclosure for a pass-through item.

Note: A pass-through entity is a partnership, S corporation, estate, trust, regulated investment company (RIC), real estate investment
      trust (REIT), or real estate mortgage investment conduit (REMIC).
 1 Name, address, and ZIP code of pass-through entity               2 Identifying number of pass-through entity

                                                                    3 Tax year of pass-through entity
                                                                               /    /                          to      /    /
                                                                    4 Internal Revenue Service Center where the pass-through entity filed
                                                                      its return


For Paperwork Reduction Act Notice, see separate instructions.                               Cat. No. 61935M              Form   8275   (Rev. 8-2008)
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59         Page 19 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8275: Loss from worthlessness of Highland Capital Multi-Strategy
  Fund, L.P.

  Part II, Line 1 – Detailed Explanation

        Highland Capital Management, L.P. (“HCM”) has reported on Form 1065, Line 6
  a $349,568,517 ordinary loss under I.R.C. § 165 with respect to the worthlessness of
  HCM’s partnership interest in Highland Capital Multi-Strategy Fund, L.P. (“HMSF LP”).
  The facts relating to this loss are as follows:

  Highland Capital Management

         HCM is an investment advisor registered with the SEC and specializes in
  alternative investment strategies. HCM serves as an investment advisor to several
  alternative investment partnerships (“hedge funds”) that it has organized and marketed
  to investors. HCM has a significant equity interest in each of the hedge funds that it
  manages, which is required to attract additional capital investments from unrelated
  investors. The capital investments by unrelated investors provided the asset base on
  which HCM earned significant advisory fees.

         In addition to serving as an investment advisor, HCM also engages in securities
  trading primarily for its own account.

  Highland Multi-Strategy Fund

         In 2006, HCM entered into negotiations with Barclays Bank PLC (“Barclays”)
  regarding a prepaid forward transaction (discussed below) relating to a portfolio of
  equity interests that HCM held in certain HCM managed hedge funds. Because the
  prepaid forward contract would create economic exposure to a portfolio of HCM
  managed hedge funds, HCM determined that it should enter into the prepaid forward
  transaction through a subsidiary partnership structure that could function as a fund-of-
  funds arrangement for third party investors and thereby create an additional source of
  advisory fee income for HCM. Accordingly, HCM formed Highland Multi-Strategy
  Master Fund, L.P., a Bermuda limited partnership (“HMSF”), to engage in the prepaid
  forward transaction with Barclays.

       HMSF’s sole limited partner is HMSF LP. HCM and its affiliates own all of HMSF
  LP. HMSF LP has never had any assets or activities other than its equity interest in
  HMSF.

         HMSF’s sole general partner is Highland Multi-Strategy Fund GP, L.P. Highland
  Multi-Strategy Fund GP, L.P. is owned 99% by HCM as limited partner, and 1% by
  Highland Multi-Strategy Fund GP, L.L.C. as general partner. Highland Multi-Strategy
  Fund GP, L.L.C. is owned 100% by HCM.




                                                                                        1
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59            Page 20 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8275: Loss from worthlessness of Highland Capital Multi-Strategy
  Fund, L.P.

        For a number of non-tax reasons, HCM subsequently abandoned the idea of
  marketing additional equity interests in HMSF to third party investors, and HMSF and
  HMSF LP never received any equity contributions from persons not affiliated with HCM.

  HMSF’s Activities

  The Derivative Ownership Transactions

         On August 1, 2006, HMSF formed Highland Multi-Strategy Onshore Master
  SubFund, L.L.C. (“SubFund I”) for the purpose of entering into a prepaid forward
  contract with Barclays. SubFund I is owned 99% by HMSF and 1% by HCM. SubFund
  I paid $156,349,569 at inception of the contract and was entitled to a cash payment
  from Barclays at maturity of the contract equal to the excess of

        (1) the value of a notional portfolio of investment funds (the “Reference Portfolio”)
            having an initial value of $312,699,138, over

        (2) a specified “Notional Amount” initially equal to $156,349,569 and increased
            by an accretion amount based on one-month USD LIBOR plus 0.90%.

         In connection with entering into the prepaid forward contract, SubFund I also
  transferred $53,158,854 in cash to a brokerage account (the “Collateral Account”) in
  SubFund I’s name. The Collateral Account was pledged to Barclays as security for any
  negative value for the Prepaid Forward at maturity or early termination.

          In February 2007, HMSF formed Highland Multi-Strategy Onshore Master
  SubFund II, L.L.C. (“SubFund II”) for the purpose of entering into an accreting strike
  option contract with Barclays. SubFund II is owned 99% by HMSF and 1% by HCM.
  The accreting strike option contract grants SubFund II the option to purchase, at the
  “Final Valuation Date” specified in the contract, the cash equivalent value of a notional
  portfolio of HCM managed investment funds (the “Reference Portfolio”) for a strike price
  of $178,584,722.22 (subject to accretion based on LIBOR plus 1.4%). At the inception
  of the contract, the Reference Portfolio had a value of $250,000,000, and SubFund II
  paid Barclays an option premium of $71,428,571.43.

  The Strand Funding Transactions

          During 2007, HCM and The Bank of Nova Scotia (“BNS”) entered into a total
  return swap (“Swap”) whose notional value was tied to a portfolio of loans held by
  Strand Funding, an affiliate of BNS. Under the Swap, HCM owed BNS a floating
  payment based on an interest rate applied to the book value of the underlying loan
  portfolio, and BNS owed HCM an asset payment equal to the realized interest and
  proceeds from the underlying loan portfolio. When the Swap matured in June 2008,



                                                                                           2
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59          Page 21 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8275: Loss from worthlessness of Highland Capital Multi-Strategy
  Fund, L.P.

  there were certain loans that Strand Funding had not been able to sell in the open
  market and therefore HCM and BNS could not settle the Swap.

         HCM arranged for HMSF to enter into a series of “LSTA Par/Near Par Trade
  Conformations” with Strand Funding pursuant to which Strand Funding as Seller
  purported to assign the underlying loans to HMSF as Buyer. HCM then arranged for
  most of the loans be assigned by HMSF as Seller to unrelated third parties as Buyers
  under separate LSTA confirmations. Pursuant to a Multilateral Netting Agreement
  entered into by Strand Funding, HMSF, and the third party buyer, Strand Funding
  assigned the loans directly to the third party buyer. The amount due under the original
  confirmations between HMSF and Strand Funding was funded from the proceeds of the
  assignments to the third party buyers. These transactions produced a net profit to
  HMSF.

        For certain of the loans that Strand Funding purported to assign to HMSF, HCM
  was not able to find a third party buyer during 2008 (principally because the borrowers
  under the loans were in severe financial distress). The trade confirmations between
  Strand Funding and HMSF with respect to those loans remained open and unsettled as
  of December 31, 2008. As of December 31, 2008, the amount payable to Strand
  Funding under the confirmations relating to the unsettled trades was $10,457,201, and
  the underlying loans had a mark-to-market value of $6,181,618. During 2009, BNS and
  HCM agreed to cancel the unsettled trades, and HCM accounted to BNS under the
  Swap for the loss in value of the loans.

  Assets and Liabilities

           As of December 31, 2008, HMSF’s financial statements reflect assets of
  $6,347,039 (consisting of $165,421 cash and $6,181,618 of business securities
  representing the value of the loans under the unsettled trades with Strand Funding), and
  liabilities of $11,513,448 (consisting of $1,056,247 payable to HCM for overhead
  expense allocations and $10,457,201 payable to Strand Funding in connection with the
  unsettled trades).

  Worthlessness and Abandonment Events

         During 2008, the HCM managed hedge funds underlying the Barclays derivative
  ownership contracts lost significant value and liquidity. In October 2008 Barclays gave
  notices that it was terminating the contracts. Due to the illiquidity of the underlying
  hedge fund interests and other factors, the contracts were not actually terminated during
  2008. HCM determined that Barclays decision to terminate the contracts in October
  2008 eliminated any reasonable hope or expectation of the SubFund entities recovering
  any value under the contracts or in any assets held in connection with the contracts.




                                                                                         3
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59                       Page 22 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8275: Loss from worthlessness of Highland Capital Multi-Strategy
  Fund, L.P.

         By letters dated December 9, 2008, HMSF advised the SubFund entities that
  HMSF had abandoned its equity interests in entities. The abandonment was
  recognized by HCM as managing member of the SubFund entities and, by amendment
  to the SubFund entity operating agreements, HMSF was stricken as a member of the
  SubFund entities effective as of December 9, 2008. To preserve the SubFund entities’
  tax classification as partnerships, Strand Advisors II, Inc., a wholly owned subsidiary of
  HCM, was admitted as a limited partner in the SubFund entities effective as of
  December 9, 2008, acquiring a 1% equity interest for no consideration.

         As of not later than December 31, 2008, the loans underlying HMSF’s open trade
  confirmations with Strand Funding had a value substantially less than the amount
  payable to Strand Funding under the trade confirmation, and there was no reasonable
  hope or expectation that the value of the loans would increase to an amount in excess
  of the amount payable to Strand Funding.

         As of December 30, 2008, HMSF had no net assets and no reasonable hope or
  expectation of any realizing any net assets. Accordingly, HCM determined that its
  equity interest in HMSF LP was worthless as of not later than December 30, 2008.

  Tax Reporting

          HCM has reported on its tax return for its taxable year ended December 31, 2008
  a loss with respect to the worthlessness of its partnership interest in HMSF LP.1 The
  loss is equal to HCM’s adjusted tax basis in the HMSF LP partnership interest as of the
  date of worthlessness.2 HCM wrote down its tax basis for its equity interest in HMSF LP
  to zero as of the date the interest in HMSF LP became worthless.3 In computing HCM’s
  tax basis in its interest in HMSF LP as of the date of worthlessness, HCM has not taken
  into account its distributive share of HMSF LP’s tax items for the 2008 tax year through
  the worthlessness date because HCM did not sell, exchange, liquidate, or otherwise
  dispose of or terminate its interest in HMSF LP as a result of the worthlessness of the
  interest.4 HCM has not claimed any deduction for its distributive share of HMSF LP loss
  reported for HMSF LP’s taxable year ending December 31, 2008 because HCM’s
  adjusted tax basis for its HMSF LP partnership interest was zero as of December 31,
  2008.5

     1
         I.R.C. § 165(a), (c)(1).
     2
         Treas. Reg. § 1.165-1(c)(1).
     3
         I.R.C. § 1016(a)(1); Treas. Reg. § 1.705-1(a)(1).
     4
        I.R.C. § 706(a), (c); Treas. Reg. § 1.706-1(a), (c)(2)(i). Cf. Citron v. Commissioner, 97 T.C. 200
  (1991) (abandonment loss computed without taking into account distributive share of partnership tax
  items for the year of abandonment).
     5
         I.R.C. § 704(d).



                                                                                                        4
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59                               Page 23 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8275: Loss from worthlessness of Highland Capital Multi-Strategy
  Fund, L.P.

          Because the worthlessness of HCM’s interest in HMSF LP did not give rise to
  any actual or constructive discharge of HMSF LP liabilities under I.R.C. § 752,6 HCM’s
  loss from such worthlessness is an ordinary loss rather than a capital loss.7 Moreover,
  the loss is a business loss because HCM’s interest in HMSF LP was attributable to and
  derived from HCM’s business as an investment advisor and as a securities trader and
  was acquired with the dominant motive of generating a source of business income, and
  not with the dominant motive of making or preserving a non-business investment.8

        The ordinary loss reported on HCM’s tax return for its tax year ended December
  31, 2008 flows through to HCM’s partners as of December 31, 2008.9

          The Service could challenge HCM’s tax reporting of the worthlessness loss under
  a variety of theories, which could include challenging the following assertions set forth
  above: (a) that HCM’s HMSF LP partnership interest became worthless during HCM’s
  tax year ending December 31, 2008, (b) that HCM’s loss is calculated without taking
  into account its distributive share of HMSF LP tax items (if any) for HMSF LP’s taxable
  year ended December 31, 2008, (c) that HCM’s loss with respect to the worthlessness
  of its HMSF LP partnership interest is an ordinary loss attributable to HCM’s business.




      6
        HMSF LP had no direct or indirect partnership liabilities. The SubFund entities and HMSF LP had
  no direct liabilities. HMSF’s only liability was an intercompany payable to HCM. This recourse liability is
  allocated entirely to HMSF GP in its status as general partner. See Treas. Reg. § 1.752-2(a) (partner’s
  share of partnership recourse liability equals portion for which the partner or a related person bears the
  economic risk of loss); (c)(1) (partner bears the risk of loss for a partnership liability to the extent that the
  partner or a related person is the lender and risk of loss is not borne by another person); (k)(1) (special
  rule for disregarded entities does not apply to the extent the owner is at risk with respect to the
  obligation). In any event, the worthlessness of HCM’s HMSF LP partnership interest did not constitute a
  disposition of the partnership interest, or otherwise affect HMSF LP’s direct or indirect liabilities, HCM’s
  status as a partner in HMSF LP, or the allocation of HMSF LP liabilities under I.R.C. § 752. Cf. Abdalla v.
  Commissioner, 647 F.2d 487 (5th Cir. 1981) (worthlessness of S corporation stock is not a “disposition” of
  the stock for purposes S corporation loss allocations). Accordingly, the worthlessness event did not result
  in any reduction in HCM’s share (if any) of HMSF LP liabilities under Treas. Reg. § 1.752-2 or any
  deemed distribution under I.R.C. § 752(b).
      7
        Rev. Rul. 93-80, 1993-2 C.B. 239; Tejon Ranch Co. v. Commissioner, 49 T.C.M. 1357 (1985);
  Zeeman v. Commissioner, 275 F. Supp. 235 (S.D.N.Y. 1967), aff’d and remanded on other matters, 395
  F.2d 861 (2d Cir. 1968); Kreidle v. Internal Revenue Service, 146 B.R. 464 (D. Colo. 1991).
      8
          See United States v. Generes, 405 U.S. 93 (1972); Adelson v. United States, 12 Cl. Ct. 231 (1987).
      9
          I.R.C. § 706(a); Treas. Reg. § 1.706-1(a).



                                                                                                                 5
     Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                 Entered 05/18/21 20:21:59                 Page 24 of
                                               66
Form    8275                                            Disclosure Statement                                                  OMB No. 1545-0889
(Rev. August 2008)                Do not use this form to disclose items or positions that are contrary to Treasury
                                     regulations. Instead, use Form 8275-R, Regulation Disclosure Statement.
                                                             See separate instructions.                                       Attachment
Department of the Treasury                                                                                                    Sequence No.   92
Internal Revenue Service                                       Attach to your tax return.
Name(s) shown on return                                                                                           Identifying number shown on return
Highland Capital Management, L.P.                                                                                          752716725

 Part I        General Information (see instructions)

                                         (b)                                  (c)                                 (d)      (e)
                (a)                                                                                                                     (f)
                                   Item or Group                     Detailed Description                      Form or    Line
    Rev. Rul., Rev. Proc., etc.                                                                                                       Amount
                                      of Items                             of Items                            Schedule   No.

1 Rev. Rul. 93-80                                  Loss from worthlessness of partnership interest
                                  Loss                                                             1065                   6      ($276,533,895)
                                                   in Highland Financial Partners, L.P.
2

3

4

5

6


Part II          Detailed Explanation (see instructions)

1 See attached.



2



3



4



5



6


 Part III      Information About Pass-Through Entity. To be completed by partners, shareholders, beneficiaries, or
               residual interest holders.
Complete this part only if you are making adequate disclosure for a pass-through item.

Note: A pass-through entity is a partnership, S corporation, estate, trust, regulated investment company (RIC), real estate investment
      trust (REIT), or real estate mortgage investment conduit (REMIC).
 1 Name, address, and ZIP code of pass-through entity               2 Identifying number of pass-through entity

                                                                    3 Tax year of pass-through entity
                                                                               /    /                          to      /    /
                                                                    4 Internal Revenue Service Center where the pass-through entity filed
                                                                      its return


For Paperwork Reduction Act Notice, see separate instructions.                               Cat. No. 61935M              Form   8275   (Rev. 8-2008)
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59           Page 25 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8275: Loss From Worthlessness of Highland Financial Partners

  Part II, Line 1 – Detailed Explanation

          The taxpayer, Highland Capital Management, L.P. (“HCM”), has reported on
  Form 1065, Line 6, a $276,533,895 ordinary loss under I.R.C. § 165 with respect to
  taxpayer’s partnership interest in Highland Financial Partners, L.P. (“HFP”). The facts
  relating to this loss are as follows:

  Highland Capital Management

          HCM is an investment advisor registered with the SEC and specializes in
  alternative investment strategies. HCM serves as an investment advisor to several
  alternative investment funds (“funds”) that it has organized and marketed to investors.
  HCM has a significant equity interest in each of the funds that it manages, which is
  required to attract additional capital investments from unrelated investors. The capital
  investments by unrelated investors provided the asset base on which HCM earned
  significant advisory fees.

  Highland Financial Partners

          HCM formed HFP in January 2006 to hold equity interests in certain leveraged
  credit subsidiaries and other assets. HFP was initially capitalized by issuing limited
  partner interests to HCM and to certain institutional investors (who initially held their
  interests through a trust). As of December 31, 2006, HFP had approximately $11.7
  billion in total assets and $490.4 million in net equity. HCM held approximately 12.2%
  of HFP’s equity on a fully diluted basis.

         In additional to the roughly $405 million of capital raised from investors pursuant
  to private placements in February and October 2006, HCM anticipated that HFP would
  raise significant capital from one or more public offerings of HFP common units, thereby
  increasing HFP’s equity subject to base management fees and income potentially
  subject to incentive allocations. On April 27, 2007, HFP filed an amended preliminary
  registration statement on Form S-1 seeking to effect an initial public offering of
  $50,000,000 of limited partner units. Due to unfavorable market conditions that
  developed thereafter in connection with the deterioration of the credit markets, and for
  other reasons, HFP withdrew the registration statement on September 7, 2007.

          Additional background information regarding HFP and HCM can be obtained at
  http://www.sec.gov/Archives/edgar/data/1354166/000095013407009372/d40436a1sv1z
  a.htm, and is incorporated herein by reference.

  Worthlessness Events

        During the fourth quarter of 2008, due to the continuing deterioration in the credit
  markets, HFP became insolvent beyond any reasonable hope or expectation of
  recovery. HCM determined that its partnership interest in HFP was worthless as of no


                                                                                          1
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59                             Page 26 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8275: Loss From Worthlessness of Highland Financial Partners

  later than November 30, 2008. Likewise, the taxpayer determined that its direct equity
  interest in HFP was worthless as of November 30, 2008. The interests in HFP became
  worthless (such that no investor would be willing to pay any consideration for an HFP
  unit) no later than November 30, 2008, through a confluence of factors: (1) deterioration
  in the credit markets rendered HFP's expected cash flows to have no prospect to ever
  be sufficient to pay HFP's outstanding debts; (2) loan value erosion within the CLO
  (collateralized loan obligation) entities held by HFP resulted in violation of multiple HFP
  coverage tests causing permanent impairment of HFP's expected cash flows; (3) major
  lawsuits filed in the fourth quarter of 2008; (4) HFP’s balance sheet reflected
  approximately $1 billion in negative equity.

  Tax Reporting

            HCM has reported on its tax return for its taxable year ended December 31, 2008
  an ordinary loss with respect to the worthlessness of its partnership interest in HFP.1
  The loss is equal to HCM’s adjusted tax basis in the HFP equity interest as of the date
  of worthlessness,2 including basis attributable to HCM’s allocable share of HFP
  liabilities.3 HCM wrote down its tax basis for its partnership interest in HFP to zero as of
  November 30, 2008.4 In computing HCM’s adjusted tax basis in its interest in HFP as of
  November 30, 2008, HCM has not taken into account its distributive share of HFP’s tax
  items for the 2008 tax year through the worthlessness date because HCM did not sell,
  exchange, liquidate, or otherwise dispose of or terminate its interest in HFP as a result
  of the worthlessness of the interest.5 HCM has, however, taken into account any
  changes in its allocable share of HFP liabilities during the 2008 year through the date of
  worthlessness.6

        The worthlessness of HCM’s HFP partnership interest is not a disposition of the
  partnership interest for federal income tax purposes,7 and HCM retains its allocable
  share of HFP liabilities until it ceases to be an HFP partner. HCM has taken into
      1
          I.R.C. § 165(a), (c)(1).
      2
          Treas. Reg. § 1.165-1(c)(1).
      3
          Treas. Reg. §§ 1.705-1(a); 1.752-1, 1.752-2, 1.752-3.
      4
          I.R.C. § 1016(a)(1); Treas. Reg. § 1.705-1(a)(1).
      5
       I.R.C. § 706(a), (c); Treas. Reg. § 1.706-1(a), (c)(2)(i). Cf. Citron v. Commissioner, 97 T.C. 200
  (1991) (abandonment loss computed without taking into account distributive share of partnership tax
  items for the year of abandonment, but taking into account distributions during the year).
      6
        See Treas. Reg. § 1.752-4(d) (partner’s share of partnership liabilities determined “whenever the
  determination is necessary in order to determine the tax liability of the partner”). Cf. Rev. Rul. 94-4, 1994-
  1 C.B. 196 (deemed distributions under I.R.C. § 752(b) from reductions in liabilities are taken into account
  as of the last day of the partnership taxable year to the extent of the partner’s distributive share of income
  for the partnership taxable year).
      7
        Cf. Abdalla v. Commissioner, 647 F.2d 487 (5th Cir. 1981) (worthlessness of S corporation stock is
  not a “disposition” of the stock for purposes S corporation loss allocations).



                                                                                                              2
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59                           Page 27 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8275: Loss From Worthlessness of Highland Financial Partners

  account as of December 31, 2008 any increase or decrease in its allocable share of
  HFP liabilities from November 30, 2008 through December 31, 2008.8 HCM has not
  claimed any deduction for its distributive share of the HFP loss reported for HFP’s
  taxable year ending December 31, 2008 to the extent the loss exceeds HCM’s adjusted
  tax basis for its HFP equity interest as of December 31, 2008 (taking into account the
  write down of its tax basis to zero as of November 30, 2008 and any changes in HCM’s
  allocable share of HFP liabilities from November 30, 2008 through December 31,
  2008).9

         Because the worthlessness of HCM’s partnership interest in HFP did not give
  rise to any actual or constructive discharge of HFP liabilities under I.R.C. § 752,10
  HCM’s loss from such worthlessness is an ordinary loss rather than a capital loss.11 In
  addition, the loss is a business loss for purposes of I.R.C. §§ 62(a)(1) and 172 because
  HCM’s interest in HFP was attributable to and derived from HCM’s business as an
  investment advisor and was acquired with the dominant motive of generating a source
  of business income, and not with the dominant motive of making or preserving a non-
  business investment.12

       The ordinary business loss reported on HCM’s tax return for its tax year ended
  December 31, 2008 will flow through to HCM partners as of December 31, 2008.8

         The Service could challenge the taxpayer’s tax reporting of the worthlessness
  loss under a variety of theories, which could include challenging the following assertions
  set forth above: (a) that the taxpayer’s HFP partnership interest became worthless
  during the taxpayer’s year ending December 31, 2008, (b) that the taxpayer’s loss is
  calculated without taking into account its distributive share of HFP’s tax items (if any) for
  HFP’s taxable year ended December 31, 2008, (c) that the taxpayer’s loss with respect
  to the worthlessness of its HFP partnership interest is an ordinary loss attributable to
  HCM’s business.




      8
          I.R.C. § 752.
      9
          I.R.C. § 704(d).
      10
        The worthlessness of HCM’s interest in HFP had no effect on HFP’s direct or indirect liabilities, on
  HCM’s status as a partner in HFP, or on the allocation of HFP liabilities under I.R.C. § 752. Accordingly,
  the worthlessness event did not result in any reduction in HCM’s share of HFP liabilities under Treas.
  Reg. § 1.752-2 or any deemed distribution under I.R.C. § 752(b).
      11
        Rev. Rul. 93-80, 1993-2 C.B. 239; Tejon Ranch Co. v. Commissioner, 49 T.C.M. 1357 (1985);
  Zeeman v. Commissioner, 275 F. Supp. 235 (S.D.N.Y. 1967), aff’d and remanded on other matters, 395
  F.2d 861 (2d Cir. 1968); Kreidle v. Internal Revenue Service, 146 B.R. 464 (D. Colo. 1991).
      12
           See United States v. Generes, 405 U.S. 93 (1972); Adelson v. United States, 12 Cl. Ct. 231 (1987).



                                                                                                               3
             Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                              Entered 05/18/21 20:21:59                Page 28 of
                                                       66
   Form       8275                                           Disclosure Statement                                                     OMB No. 1545-0889
   (Rev. August 2008)                   Do not use this form to disclose items or positions that are contrary to Treasury
                                           regulations. Instead, use Form 8275-R, Regulation Disclosure Statement.
                                                                   See separate instructions.                                         Attachment
   Department of the Treasury                                                                                                         Sequence No.   92
   Internal Revenue Service                                          Attach to your tax return.
   Name(s) shown on return                                                                                              Identifying number shown on return

   HIGHLAND CAPITAL MANAGEMENT, L.P.                                                                                  XX-XXXXXXX
    Part I            General Information (see instructions)
                                             (b)                                   (c)                                (d)       (e)
                     (a)                                                                                                                       (f)
                                       Item or Group                      Detailed Description                      Form or    Line
         Rev. Rul., Rev. Proc., etc.                                                                                                         Amount
                                          of Items                              of Items                           Schedule    No.

   1                                                   SEE ATTACHED STATEMENT

   2

   3

   4

   5

   6


    Part II           Detailed Explanation (see instructions)
   1 SEE ATTACHED STATEMENT



   2



   3



   4



   5



   6



    Part III          Information About Pass-Through Entity. To be completed by partners, shareholders, beneficiaries, or
                      residual interest holders.
   Complete this part only if you are making adequate disclosure for a pass-through item.

   Note: A pass-through entity is a partnership, S corporation, estate, trust, regulated investment company (RIC), real estate investment
         trust (REIT), or real estate mortgage investment conduit (REMIC).
   1 Name, address, and ZIP code of pass-through entity         2 Identifying number of pass-through entity
         HIGHLAND FINANCIAL PARTNERS, LP                                     XX-XXXXXXX
                                                                         3   Tax year of pass-through entity
         TWO GALLERIA TOWER
                                                                             01/01/2008                      to 12/31/2008
         13455 NOEL ROAD SUITE 800                                       4   Internal Revenue Service Center where the pass-through entity filed
                                                                             its return
         DALLAS, TX 75240                                                    OGDEN, UT
   For Paperwork Reduction Act Notice, see separate instructions.                                                               Form    8275   (Rev. 8-2008)
   ISA

STF BKQG1001.1
          Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21            Entered 05/18/21 20:21:59    Page 29 of
                                                    66
   Form 8275 (Rev. 8-2008)                                                                                         Page   2
    Part IV       Explanations (continued from Parts I and/or II)

   SEE ATTACHED




                                                                                                Form   8275   (Rev. 8-2008)

STF BKQG1001.2
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21        Entered 05/18/21 20:21:59      Page 30 of
                                          66
  Highland Capital Management, L.P.
  Form 1065; December 31, 2008

  Attachment to Form 8275: Loss From Highland Financial Partners, L.P.

  The taxpayer was allocated a loss from Highland Financial Partners, L.P. (“HFP”) based
  on the amounts below with respect to taxpayer’s interest in HFP. The loss is not
  claimed on the taxpayer’s return because the taxpayer’s tax basis for its HFP
  partnership interest as of the end of HFP’s 2008 tax year was zero. Nevertheless,
  because the losses exceeded $2 million and the underlying asset is an interest in a
  passthrough entity, the loss is a reportable loss. The following information was provided
  by HFP with respect to the loss. The discussion below uses the term “taxpayer” to refer
  to HFP.

  Highland Financial Partners, L.P. (“HFP”) which owns a majority interest in the following
  controlled foreign corporations (“CFCs”) and foreign partnership: Highland Euro CDO III
  B.V. (CFC), Rockwall CDO II, Ltd. (CFC), Stratford CLO, Ltd. (CFC), Westchester CLO,
  Ltd. (CFC), and Eastland CLO, Ltd. (foreign partnership). The first year of operation for
  each of these entities ended in 2007. Pursuant to § 1.964-1T of the Treasury
  Regulations, HFP adopted the mark to market method of accounting in computing the
  income of these CFCs. The foreign partnership, which is controlled by HFP, also
  adopted the mark to market method of accounting on its 2007 tax return. The mark to
  market method of accounting is a permissible method under § 446 of the Internal
  Revenue Code and the regulations promulgated thereunder for each of these entities.

  The CFCs and the foreign partnership are special purpose vehicles that issue
  Collateralized Loan Obligations (“CLOs”) or Collateralized Debt Obligations (CDOs”).
  The CFCs and the foreign partnership typically hold securities in the form of notes,
  loans held for sale, and loans not held for sale all of which are securities within the
  meaning of § 475(c). For financial reporting purposes, the CFC’s and the foreign
  partnership account for the notes under Generally Accepted Accounting Principles
  (“GAAP”) using the mark to market method of accounting, The CFCs and the foreign
  partnership account for the loans held for sale on the mark to market method of
  accounting under GAAP. The loans not held for sale are accounted for under the
  amortized cost method of accounting for GAAP with allowances for loan losses that
  consider mark to market fluctuations as an indication of potential impairment.

  HFP is not a trader or a dealer in securities and is not relying on § 475(f) in adopting the
  mark to market method of accounting. The utilization of the mark to market method of
  accounting is a permissible method of accounting under § 446 and is not limited to
  dealers or traders in securities. When adopting § 475(f), the Senate Finance
  Committee stated that “[m]ark-to-market accounting generally provides a clear reflection
  of income with respect to assets that are traded on established markets. For market-
  valued assets, mark-to-market accounting imposes few burdens and offers few
  opportunities for manipulation.” S. Rep. No. 105-33 at 128 (1997).
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21      Entered 05/18/21 20:21:59     Page 31 of
                                          66
  Highland Capital Management, L.P.
  Form 1065; December 31, 2008

  Attachment to Form 8275: Loss From Highland Financial Partners, L.P.

  HFP will file Form 5471, Information Return of U.S. Persons with Respect to Certain
  Foreign Corporations, Form 8865, Information Return of U.S. Persons with Respect to
  Certain Foreign Partnerships, and Form 1065, U.S. Return of Partnership Income,
  reporting information that in part reflects the mark to market method of accounting
  adopted by the respective entities. Under the mark to market method of accounting, the
  CFCs and the foreign partnership will realize total capital losses of $908,275,190,
  $51,281,106 of which will flow through as a reduction of subpart F income for HFP.
  HFP is providing this notice to all other U.S. domestic shareholders that are required to
  receive notice of an adoption of an accounting method pursuant to § 1.964-1T(c)(3)(iii)
  of the Treasury Regulations. HFP is providing this notice to all other U.S. domestic
  partners in the foreign partnership.
             Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                               Entered 05/18/21 20:21:59                Page 32 of
                                                       66
   Form       8275                                            Disclosure Statement                                                     OMB No. 1545-0889
   (Rev. August 2008)                    Do not use this form to disclose items or positions that are contrary to Treasury
                                            regulations. Instead, use Form 8275-R, Regulation Disclosure Statement.
                                                                    See separate instructions.                                         Attachment
   Department of the Treasury                                                                                                          Sequence No.   92
   Internal Revenue Service                                           Attach to your tax return.
   Name(s) shown on return                                                                                               Identifying number shown on return

   HIGHLAND CAPITAL MANAGEMENT, L.P.                                                                                   XX-XXXXXXX
    Part I            General Information (see instructions)
                                              (b)                                   (c)                                (d)       (e)
                     (a)                                                                                                                        (f)
                                        Item or Group                      Detailed Description                      Form or    Line
         Rev. Rul., Rev. Proc., etc.                                                                                                          Amount
                                           of Items                              of Items                           Schedule    No.

   1                                                    UNREALIZED GAIN/LOSS ON SECURITIES
                                       GAIN/LOSS        MARKED TO MARKET                                           5471, C 7                (2,221,150)
   2

   3

   4

   5

   6


    Part II           Detailed Explanation (see instructions)
   1 PLEASE SEE ATTACHED STATEMENT



   2



   3



   4



   5



   6



    Part III          Information About Pass-Through Entity. To be completed by partners, shareholders, beneficiaries, or
                      residual interest holders.
   Complete this part only if you are making adequate disclosure for a pass-through item.

   Note: A pass-through entity is a partnership, S corporation, estate, trust, regulated investment company (RIC), real estate investment
         trust (REIT), or real estate mortgage investment conduit (REMIC).
   1 Name, address, and ZIP code of pass-through entity         2 Identifying number of pass-through entity
         HIGHLAND CREDIT OPPORTUNITIES CDO, LP                                XX-XXXXXXX
                                                                          3   Tax year of pass-through entity
         TWO GALLERIA TOWER
                                                                              01/01/2008                      to 12/31/2008
         13455 NOEL ROAD, SUITE 800                                       4   Internal Revenue Service Center where the pass-through entity filed
                                                                              its return
         DALLAS, TX             75240                                         OGDEN
   For Paperwork Reduction Act Notice, see separate instructions.                                                                Form    8275   (Rev. 8-2008)
   ISA

STF BKQG1001.1
          Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21            Entered 05/18/21 20:21:59    Page 33 of
                                                    66
   Form 8275 (Rev. 8-2008)                                                                                         Page   2
    Part IV       Explanations (continued from Parts I and/or II)




                                                                                                Form   8275   (Rev. 8-2008)

STF BKQG1001.2
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59          Page 34 of
                                          66
  Highland Capital Management, L.P. XX-XXXXXXX
  Form 1065; December 31, 2008

                     Attachment to Form 8275 – Disclosure Statement



       Highland Capital Management, L.P. (“HCM”) owns a direct interest in Highland
  Credit Opportunities CDO, L.P. (“CDO”). CDO owns a majority interest in Highland
  Credit Opportunities CDO, Ltd. (“HCO”), a Controlled Foreign Corporation (CFC). The
  amounts and related disclosures shown on this Form 8275 have been passed through
  to HCM by CDO. The first year of operation for HCO ended in 2006. Pursuant to
  Section 1.964-1T of the Treasury Regulations, CDO, on behalf of CFC as majority
  shareholder, adopted the mark to market method of accounting in computing the
  income of this CFC in that year. CDO and HCO believe that the mark to market method
  of accounting is a permissible method under Section 446 of the Internal Revenue Code
  and the regulations promulgated thereunder for this entity. HCO has continued to use
  the mark to market method of accounting in computing its income in 2008.

         HCO is a special purpose vehicle that issues Floating Rate Notes and Preferred
  Shares. Typically, it holds securities in the form of notes and loans, all of which are
  securities within the meaning of Section 475(c). For financial reporting purposes, HCO
  accounts for the securities under Generally Accepted Accounting Principles (“GAAP”)
  using the mark to market method of accounting. In computing taxable income, Section
  1.446-1(a)(2) provides that “A method of accounting which reflects the consistent
  application of generally accepted accounting principles in a particular trade or
  business…will ordinarily be regarded as clearly reflecting income.”

         CDO is not a trader or a dealer in securities and is not relying on Section 475(f)
  in adopting the mark to market method of accounting. The utilization of the mark to
  market method of accounting is a permissible method of accounting under Section 446
  and is not limited to dealers or traders in securities. When adopting Section 475(f), the
  Senate Finance Committee stated that “[m]ark-to-market accounting generally provides
  a clear reflection of income with respect to assets that are traded on established
  markets. For market-valued assets, mark-to-market accounting imposes few burdens
  and offers few opportunities for manipulation.” S. Rep. No. 105-33 at 128 (1997).

         CDO will file Form 5471, Information Return of U.S. Persons with Respect to
  Certain Foreign Corporations, reporting information that in part reflects the mark to
  market method of accounting adopted by the HCO. Under the mark to market method
  of accounting, HCO will realize a deficit in earnings and profits of ($547,397,844) for
  2008. Before CDO filed its returns and provided tax documents including disclosures
  and Forms 5471 to various investors, Form 5471 were sent to some minority interest
  holders reporting information that in part reflects the realization method of accounting.
  CDO is providing this notice to all other U.S. domestic shareholders that are required to
  receive notice of adoption of an accounting method pursuant to Section 1.964-
  1T(c)(3)(iii) of the Treasury Regulations.




                                                                                         1
             Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                               Entered 05/18/21 20:21:59                 Page 35 of
                                                       66
   Form       8275                                            Disclosure Statement                                                      OMB No. 1545-0889
   (Rev. August 2008)                    Do not use this form to disclose items or positions that are contrary to Treasury
                                            regulations. Instead, use Form 8275-R, Regulation Disclosure Statement.
                                                                    See separate instructions.                                          Attachment
   Department of the Treasury                                                                                                           Sequence No.   92
   Internal Revenue Service                                           Attach to your tax return.
   Name(s) shown on return                                                                                                Identifying number shown on return

   HIGHLAND CAPITAL MANAGEMENT, L.P.                                                                                   XX-XXXXXXX
    Part I            General Information (see instructions)
                                              (b)                                   (c)                                (d)        (e)
                     (a)                                                                                                                         (f)
                                        Item or Group                      Detailed Description                      Form or     Line
         Rev. Rul., Rev. Proc., etc.                                                                                                           Amount
                                           of Items                              of Items                           Schedule     No.

   1                                                    ORDINARY LOSS - WORTHLESS
                                       LOSS             PARTNERSHIP EQUITY INTEREST                                1065          11F            (428,218)
   2

   3

   4

   5

   6


    Part II           Detailed Explanation (see instructions)
   1 PLEASE SEE ATTACHED STATEMENT



   2



   3



   4



   5



   6



    Part III          Information About Pass-Through Entity. To be completed by partners, shareholders, beneficiaries, or
                      residual interest holders.
   Complete this part only if you are making adequate disclosure for a pass-through item.

   Note: A pass-through entity is a partnership, S corporation, estate, trust, regulated investment company (RIC), real estate investment
         trust (REIT), or real estate mortgage investment conduit (REMIC).
   1 Name, address, and ZIP code of pass-through entity         2 Identifying number of pass-through entity
         HIGHLAND CRUSADER FUND, LP                                           XX-XXXXXXX
                                                                          3   Tax year of pass-through entity
         TWO GALLERIA TOWER
                                                                              01/01/2008                      to 12/31/2008
         13455 NOEL ROAD, SUITE 800                                       4   Internal Revenue Service Center where the pass-through entity filed
                                                                              its return
         DALLAS, TX             75240                                         OGDEN
   For Paperwork Reduction Act Notice, see separate instructions.                                                                 Form    8275   (Rev. 8-2008)
   ISA

STF BKQG1001.1
          Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21            Entered 05/18/21 20:21:59    Page 36 of
                                                    66
   Form 8275 (Rev. 8-2008)                                                                                         Page   2
    Part IV       Explanations (continued from Parts I and/or II)




                                                                                                Form   8275   (Rev. 8-2008)

STF BKQG1001.2
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59             Page 37 of
                                          66
  Highland Capital Management, L.P. XX-XXXXXXX
  Form 1065; December 31, 2008

                            Attachment to Form 8275 – Disclosure Statement



       Highland Capital Management, L.P. (“Taxpayer”) is directly invested in Highland
  Crusader, L.P. (“HC”). HC has passed through to the taxpayer on Schedule K, Line
  11F, a loss with respect to HC’s interest in Highland Crusader Offshore Partners, L.P.
  (“Master Fund”). Included in the HC’s distributive share of the Master Fund loss is a
  $16,358,789 ordinary loss claimed by the Master Fund under I.R.C. § 165 with respect
  to the worthlessness of the Master Fund’s partnership interest in Highland Financial
  Partners, L.P. (“HFP”). This loss is a reportable transaction, as defined in Treas. Reg.
  § 1.6011-4(b)(5), because the loss exceeds $2 million and the asset is an interest in a
  pass-through entity. 1

          During the fourth quarter of 2008, due to the continuing deterioration in the credit
  markets, HFP became insolvent beyond any reasonable hope or expectation of
  recovery. The Master Fund determined that its equity interest in HFP was worthless as
  of November 30, 2008. The interest in HFP became worthless (such that no investor
  would be willing to pay any consideration for an HFP unit) no later than November 30,
  2008, through a confluence of factors: (1) deterioration in the credit markets rendered
  HFP’s expected cash flows to have no prospect to ever be sufficient to pay HFP’s
  outstanding debts; (2) loan value erosion within CLO (collateralized loan obligation)
  entities held by HFP resulted in violation of multiple HFP coverage tests causing
  permanent impairment of HFP’s expected cash flows; (3) major lawsuits filed in the
  fourth quarter of 2008; (4) HFP’s balance sheet reflected approximately $1 billion in
  negative equity.

          The Master Fund has reported in its tax return for its taxable year ended
  December 31, 2008, an ordinary loss with respect to the worthlessness of its
  partnership interest in HFP. 2 The loss is equal to the Master Fund’s adjusted tax basis
  in the HFP partnership interest as of the date of worthlessness, 3 including the basis
  attributable to the Master Fund’s allocable share of HFP liabilities. 4 The Master Fund
  will write down its tax basis for its equity interest in HFP to zero as of November 30,
  2008. 5 The Master Fund will not claim any deduction for its distributive share of loss
  reported for HFP’s taxable year ending December 31, 2008 because its tax basis will be
  zero at that time. 6 In computing the Master Fund’s tax basis in its interest in HFP as of
  November 30, 2008, the Master Fund will not take into account its distributive share of
  HFP’s tax items for the 2008 tax year through worthlessness date because the Master

     1
         Rev. Proc. 2004-66, 2004-50 I.R.B. 966.
     2
         I.R.C. § 165(a), (c)(1).
     3
         Treas. Reg. § 1.165-1(c)(1)
     4
         Treas. Reg. § 1.705-1(a), 1.752-1, 1.752-2, and 1.752-3.
     5
         I.R.C. § 1016(a)(1); Treas. Reg. § 1.705-1(a)(1).
     6
         I.R.C. § 704(d)



                                                                                            1
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59                             Page 38 of
                                          66
  Highland Capital Management, L.P. XX-XXXXXXX
  Form 1065; December 31, 2008

                              Attachment to Form 8275 – Disclosure Statement

  Fund did not sell, exchange, liquidate, or otherwise dispose of or terminate its interest in
  HFP as a result of the worthlessness of the interest. 7 The worthlessness of an asset is
  not a disposition of that asset for Federal income tax purposes, and a partner retains a
  share of the liabilities of a partnership for which the partner is liable under the rules of
  Section 752 and the regulations thereunder until that partner is released from the
  liability for those partnership’s debts under the law. 8 The Master Fund will, however,
  take into account any changes in its allocable share of HFP liabilities during the 2008
  year through the date of worthlessness. 9

         The worthlessness of the Master Fund’s interest in HFP does not terminate the
  Master Fund’s status as an HFP partner. The Master Fund will take into account, as of
  December 31, 2008, any increase or decrease in its allocable share of HFP liabilities
  from November 30, 2008 through December 31, 2008. 10 The Master Fund will not
  claim any deduction for its distributive share of the HFP loss reported for HFP’s taxable
  year ending December 31, 2008, to the extent the loss exceeds the Master Fund’s
  adjusted basis for its HFP partnership interest as of December 31, 2008 (taking into
  account the write down of its tax basis to zero as of November 30, 2008, and any
  changes in the Master Fund’s allocable share of HFP liabilities from November 30, 2008
  through December 31, 2008). 11

         Because the worthlessness of the Master Fund’s partnership interest in HFP did
  not give rise to any actual or constructive discharge of HFP liabilities under I.R.C.
  Section 752, 12 the Master Fund’s loss from such worthlessness is an ordinary rather
  than capital loss. 13

      7
        I.R.C. § 706(a), (c); Treas. Reg. § 1.706-1(a), (c)(2)(i). Cf. Citron v. Commissioner, 97 T.C. 200
  (1991) (abandonment loss computed without taking into account distributive share of partnerhip tax items
  for the year of abandonment, but taking into account distributions during the year).
      8
        Cf. Abdalla v. Commissioner, 647 F. 2d 487 (5th Cir. 1981) (worthlessness of S corporation stock is
  not a “disposition” of the stock for purposes of S corporation loss allocations).
      9
        See Treas. Reg. § 1.752-4(d) (partner’s share of partnership liabilities determined “whenever the
  determination is necessary in order to determine the tax liability of the partner”). Cf. Rev. Rul. 94-4, 1994-
  1 C. B. 196 (deemed distributions under I.R.C. § 752(b) from reductions in liabilities are taken into
  account as of the last day of the partnership taxable year to the extent of the partner’s distributive share
  of income for the partnership taxable year).
      10
           I.R.C. § 752.
      11
           I.R.C. § 704(d).
      12
           The worthlessness of the Master Fund’s interest in HFP had no effect on HFP’s direct or indirect
  liabilities, on the Master Fund’s status as a partner in HFP, or on the allocation of HFP liabilities under
  I.R.C. § 752. Accordingly, the worthlessness event did not result in any reduction in the Master Fund’s
  share of HFP liabilities under Treas. Reg. § 1.752-2 or any deemed distribution under I.R.C. § 752(b).
      13
        Rev. Rul. 93-80, 1993-2 C.B. 239; Tejon Ranch Co. v. Commissioner, 49 T.C.M. 1357 (1985);
  Zeeman v. Commissioner, 275 F. Supp. 235 (S.D.N.Y. 1967), aff’d and remanded on other matters, 395
  F.2d 861 (2d Cir. 1968); Kreidle v. Internal Revenue Service, 146 B.R. 464 (D. Colo. 1991).



                                                                                                                2
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59                        Page 39 of
                                          66
  Highland Capital Management, L.P. XX-XXXXXXX
  Form 1065; December 31, 2008

                            Attachment to Form 8275 – Disclosure Statement

         The ordinary loss reported on the Master Fund’s tax return for its tax year ended
  December 31, 2008, flowed through HC to the taxpayer as of December 31, 2008. 14
  The taxpayer has reported its distributive share of the Master Fund’s loss passed
  through by HC for the Master Fund’s taxable year ended December 31, 2008 on their
  tax return for its taxable year ended December 31, 2008, as an ordinary loss on Form,
  1065, Schedule K, Line 11F. 15

         The losses passed through by HC and reported by the taxpayer with respect to
  its distributive share of the Master Fund’s loss for 2008 and with respect to the
  worthlessness of its direct partnership interest in HFP have been taken into account in
  calculating the taxpayer’s taxable income/(loss) for the taxpayer’s taxable year ending
  December 31, 2008.




      14
           I.R.C. § 706(a); Treas. Reg. § 1.706-1(a).
      15
        As of the date of this disclosure, the HC had not received a Schedule K-1 from the Master Fund for
  the Master Fund’s taxable year ended December 31, 2008. The amount reported on Form 1065,
  Schedule K, Line 11F, is the estimated amount of the loss to be reported to the taxpayer on such
  Schedule K-1.



                                                                                                         3
     Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                           Entered 05/18/21 20:21:59                     Page 40 of
                                               66
Form     8886
(Rev. December 2007)
                                        Reportable Transaction Disclosure Statement
                                                                      Attach to your tax return.
                                                                                                                                                OMB No. 1545-1800


Department of the Treasury                                            See separate instructions.                                               Attachment
Internal Revenue Service                                                                                                                        Sequence No.   137
Name(s) shown on return (individuals enter last name, first name, middle initial)                                              Identifying number
Highland Capital Management, L.P.                                                                                                          XX-XXXXXXX
Number, street, and room or suite no.
13455 Noel Road
City or town, state, and ZIP code
Dallas, TX 75240
A        If you are filing more than one Form 8886 with your tax return, sequentially number each Form 8886 and
         enter the statement number for this Form 8886                     Statement number          1         of                                     5
B        Enter the form number of the tax return to which this form is attached or related                                                          1065

         Enter the year of the tax return identified above                                                                                          2008

         Is this Form 8886 being filed with an amended tax return?                                         Yes       ✔   No
C        Check the box(es) that apply (see instructions).                 ✔ Initial year filer              Protective disclosure

 1a Name of reportable transaction
         Loss from worthlessness of Highland Capital Multi-Strategy Fund, L.P.
 1b Initial year participated in transaction                                                 1c Reportable transaction or tax shelter registration number
                                                                                                (9 digits or 11 digits)
         2008                                                                                                            MA0900079
 2       Identify the type of reportable transaction. Check all boxes that apply (see instructions).
     a      Listed                        c        Contractual protection                e       Brief asset holding period
     b      Confidential                  d   ✔ Loss                                     f       Transaction of interest

 3       If you checked box 2a or 2f, enter the published guidance number for the listed transaction or transaction
         of interest                                                                                             


 4       Enter the number of “same as or substantially similar” transactions reported on this form                                                    0

 5       If you participated in the transaction through another entity, check all applicable boxes and provide the information below for the
         entity (see instructions). (Attach additional sheets, if necessary.)
     a Type of entity:                                                         ✔ Partnership                                     Partnership
                                                                                     S corporation                               S corporation
                                                                                     Trust                                       Trust
                                                                                     Foreign                                     Foreign
     b Name                                                   Highland Capital Multi-Strategy Fun
     c Employer        identification   number      (EIN),    if
       known                                                                       XX-XXXXXXX
     d Date Schedule K-1 received from entity
       (enter “none” if Schedule K-1                         not
       received)                                                           September 15, 2009
 6       Enter below the name and address of each individual or entity to whom you paid a fee with regard to the transaction if that
         individual or entity promoted, solicited, or recommended your participation in the transaction, or provided tax advice related to the
         transaction. (Attach additional sheets, if necessary.)
     a Name                                                                                    Identifying number (if known)     Fees paid
         Strasburger & Price LLP                                                                        XX-XXXXXXX               $                 $75,000 (est.)
         Number, street, and room or suite no.
         901 Main Street, Suite 4400
         City or town, state, and ZIP code
         Dallas, Texas 75202
     b Name                                                                                    Identifying number (if known)     Fees paid
         Deloitte Tax LLP                                                                               XX-XXXXXXX               $                 $20,000 (est.)
         Number, street, and room or suite no.
         1111 Bagby Street, Suite 4500
         City or town, state, and ZIP code
         Houston, Texas 77702-4196
For Paperwork Reduction Act Notice, see separate instructions.                                     Cat. No. 34654G                       Form   8886   (Rev. 12-2007)
      Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                             Entered 05/18/21 20:21:59                  Page 41 of
                                                66
Form 8886 (Rev. 12-2007)                                                                                                                     Page   2
 7     Facts
     a Identify the type of tax benefit generated by the transaction. Check all the boxes that apply (see instructions).

          Deductions               Exclusions from gross income               Tax credits                               Other
          Capital loss             Nonrecognition of gain                     Deferral
        ✔ Ordinary loss            Adjustments to basis                       Absence of adjustments to basis

     b Further describe the amount and nature of the expected tax treatment and expected tax benefits generated by the transaction for
       all affected years. Include facts of each step of the transaction that relate to the expected tax benefits including the amount and
       nature of your investment. Include in your description your participation in the transaction and all related transactions regardless
       of the year in which they were entered into. Also, include a description of any tax result protection with respect to the transaction.

See attached.




 8      Identify all tax-exempt, foreign, and related entities and individuals involved in the transaction. Check the appropriate box(es) (see
        instructions). Include their name(s), identifying number(s), address(es), and a brief description of their involvement. For each foreign
        entity, identify its country of incorporation or existence. For each related entity, explain how it is related. (Attach additional sheets,
        if necessary.)

     a Type of entity:             Tax-exempt              Foreign            Related
                                                                                                                  Identifying number
Name

Address

Description




  b     Type of entity:            Tax-exempt              Foreign            Related
                                                                                                                  Identifying number
Name

Address

Description




                                                                                                                        Form    8886   (Rev. 12-2007)
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59      Page 42 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss from worthlessness of Highland Capital Multi-Strategy
  Fund, L.P.

  Line 5: Participating Entities

  Type of Entity:           Partnership
  Name:                     Highland Multi-Strategy Fund GP, L.L.C.
  EIN:                      XX-XXXXXXX
  Date K-1 received:        September 15, 2009

  Type of Entity:           Partnership
  Name:                     Highland Multi-Strategy Fund GP, L.P.
  EIN:                      XX-XXXXXXX
  Date K-1 received:        September 15, 2009

  Type of Entity:           Partnership, Foreign
  Name:                     Highland Multi-Strategy Master Fund, L.P.
  EIN:                      XX-XXXXXXX
  Date K-1 received:        September 15, 2009

  Type of Entity:           Partnership
  Name:                     Highland Multi-Strategy Onshore Master SubFund, L.L.C.
  EIN:                      XX-XXXXXXX
  Date K-1 received:        September 15, 2009

  Type of Entity:           Partnership
  Name:                     Highland Multi-Strategy Onshore Master SubFund II, L.L.C.
  EIN:                      XX-XXXXXXX
  Date K-1 received:        September 15, 2009




                                                                                        1
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59         Page 43 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss from worthlessness of Highland Capital Multi-Strategy
  Fund, L.P.

  Line 7b: Description of Expected Tax Benefits

         Highland Capital Management, L.P. (“HCM”) has reported on Form 1065, Line 6
  a $349,568,517 ordinary loss under I.R.C. § 165 with respect to the worthlessness of
  HCM’s partnership interest in Highland Capital Multi-Strategy Fund, L.P. (“HMSF LP”).
  This loss is a reportable transaction as defined in Treas. Reg. § 1.6011-4(b)(5) because
  the loss exceeds $2 million and the asset is an interest in a passthrough entity.1

  Highland Capital Management

         HCM is an investment advisor registered with the SEC and specializes in
  alternative investment strategies. HCM serves as an investment advisor to several
  alternative investment partnerships (“hedge funds”) that it has organized and marketed
  to investors. HCM has a significant equity interest in each of the hedge funds that it
  manages, which is required to attract additional capital investments from unrelated
  investors. The capital investments by unrelated investors provided the asset base on
  which HCM earned significant advisory fees.

         In addition to serving as an investment advisor, HCM also engages in securities
  trading primarily for its own account.

  Highland Multi-Strategy Fund

         In 2006, HCM entered into negotiations with Barclays Bank PLC (“Barclays”)
  regarding a prepaid forward transaction (discussed below) relating to a portfolio of
  equity interests that HCM held in certain HCM managed hedge funds. Because the
  prepaid forward contract would create economic exposure to a portfolio of HCM
  managed hedge funds, HCM determined that it should enter into the prepaid forward
  transaction through a subsidiary partnership structure that could function as a fund-of-
  funds arrangement for third party investors and thereby create an additional source of
  advisory fee income for HCM. Accordingly, HCM formed Highland Multi-Strategy
  Master Fund, L.P., a Bermuda limited partnership (“HMSF”), to engage in the prepaid
  forward transaction with Barclays.

       HMSF’s sole limited partner is HMSF LP. HCM and its affiliates own all of HMSF
  LP. HMSF LP has never had any assets or activities other than its equity interest in
  HMSF.

         HMSF’s sole general partner is Highland Multi-Strategy Fund GP, L.P. Highland
  Multi-Strategy Fund GP, L.P. is owned 99% by HCM as limited partner, and 1% by
  Highland Multi-Strategy Fund GP, L.L.C. as general partner. Highland Multi-Strategy
  Fund GP, L.L.C. is owned 100% by HCM.

     1
         Rev. Proc. 2004-66, 2004-50 I.R.B. 966.



                                                                                        2
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59            Page 44 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss from worthlessness of Highland Capital Multi-Strategy
  Fund, L.P.

        For a number of non-tax reasons, HCM subsequently abandoned the idea of
  marketing additional equity interests in HMSF to third party investors, and HMSF and
  HMSF LP never received any equity contributions from persons not affiliated with HCM.

  HMSF’s Activities

  The Derivative Ownership Transactions

         On August 1, 2006, HMSF formed Highland Multi-Strategy Onshore Master
  SubFund, L.L.C. (“SubFund I”) for the purpose of entering into a prepaid forward
  contract with Barclays. SubFund I is owned 99% by HMSF and 1% by HCM. SubFund
  I paid $156,349,569 at inception of the contract and was entitled to a cash payment
  from Barclays at maturity of the contract equal to the excess of

        (1) the value of a notional portfolio of investment funds (the “Reference Portfolio”)
            having an initial value of $312,699,138, over

        (2) a specified “Notional Amount” initially equal to $156,349,569 and increased
            by an accretion amount based on one-month USD LIBOR plus 0.90%.

         In connection with entering into the prepaid forward contract, SubFund I also
  transferred $53,158,854 in cash to a brokerage account (the “Collateral Account”) in
  SubFund I’s name. The Collateral Account was pledged to Barclays as security for any
  negative value for the Prepaid Forward at maturity or early termination.

          In February 2007, HMSF formed Highland Multi-Strategy Onshore Master
  SubFund II, L.L.C. (“SubFund II”) for the purpose of entering into an accreting strike
  option contract with Barclays. SubFund II is owned 99% by HMSF and 1% by HCM.
  The accreting strike option contract grants SubFund II the option to purchase, at the
  “Final Valuation Date” specified in the contract, the cash equivalent value of a notional
  portfolio of HCM managed investment funds (the “Reference Portfolio”) for a strike price
  of $178,584,722.22 (subject to accretion based on LIBOR plus 1.4%). At the inception
  of the contract, the Reference Portfolio had a value of $250,000,000, and SubFund II
  paid Barclays an option premium of $71,428,571.43.

  The Strand Funding Transactions

          During 2007, HCM and The Bank of Nova Scotia (“BNS”) entered into a total
  return swap (“Swap”) whose notional value was tied to a portfolio of loans held by
  Strand Funding, an affiliate of BNS. Under the Swap, HCM owed BNS a floating
  payment based on an interest rate applied to the book value of the underlying loan
  portfolio, and BNS owed HCM an asset payment equal to the realized interest and
  proceeds from the underlying loan portfolio. When the Swap matured in June 2008,



                                                                                           3
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59          Page 45 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss from worthlessness of Highland Capital Multi-Strategy
  Fund, L.P.

  there were certain loans that Strand Funding had not been able to sell in the open
  market and therefore HCM and BNS could not settle the Swap.

         HCM arranged for HMSF to enter into a series of “LSTA Par/Near Par Trade
  Conformations” with Strand Funding pursuant to which Strand Funding as Seller
  purported to assign the underlying loans to HMSF as Buyer. HCM then arranged for
  most of the loans be assigned by HMSF as Seller to unrelated third parties as Buyers
  under separate LSTA confirmations. Pursuant to a Multilateral Netting Agreement
  entered into by Strand Funding, HMSF, and the third party buyer, Strand Funding
  assigned the loans directly to the third party buyer. The amount due under the original
  confirmations between HMSF and Strand Funding was funded from the proceeds of the
  assignments to the third party buyers. These transactions produced a net profit to
  HMSF.

        For certain of the loans that Strand Funding purported to assign to HMSF, HCM
  was not able to find a third party buyer during 2008 (principally because the borrowers
  under the loans were in severe financial distress). The trade confirmations between
  Strand Funding and HMSF with respect to those loans remained open and unsettled as
  of December 31, 2008. As of December 31, 2008, the amount payable to Strand
  Funding under the confirmations relating to the unsettled trades was $10,457,201, and
  the underlying loans had a mark-to-market value of $6,181,618. During 2009, BNS and
  HCM agreed to cancel the unsettled trades, and HCM accounted to BNS under the
  Swap for the loss in value of the loans.

  Assets and Liabilities

           As of December 31, 2008, HMSF’s financial statements reflect assets of
  $6,347,039 (consisting of $165,421 cash and $6,181,618 of business securities
  representing the value of the loans under the unsettled trades with Strand Funding), and
  liabilities of $11,513,448 (consisting of $1,056,247 payable to HCM for overhead
  expense allocations and $10,457,201 payable to Strand Funding in connection with the
  unsettled trades).

  Worthlessness and Abandonment Events

         During 2008, the HCM managed hedge funds underlying the Barclays derivative
  ownership contracts lost significant value and liquidity. In October 2008 Barclays gave
  notices that it was terminating the contracts. Due to the illiquidity of the underlying
  hedge fund interests and other factors, the contracts were not actually terminated during
  2008. HCM determined that Barclays decision to terminate the contracts in October
  2008 eliminated any reasonable hope or expectation of the SubFund entities recovering
  any value under the contracts or in any assets held in connection with the contracts.




                                                                                         4
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59                       Page 46 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss from worthlessness of Highland Capital Multi-Strategy
  Fund, L.P.

         By letters dated December 9, 2008, HMSF advised the SubFund entities that
  HMSF had abandoned its equity interests in entities. The abandonment was
  recognized by HCM as managing member of the SubFund entities and, by amendment
  to the SubFund entity operating agreements, HMSF was stricken as a member of the
  SubFund entities effective as of December 9, 2008. To preserve the SubFund entities’
  tax classification as partnerships, Strand Advisors II, Inc., a wholly owned subsidiary of
  HCM, was admitted as a limited partner in the SubFund entities effective as of
  December 9, 2008, acquiring a 1% equity interest for no consideration.

         As of not later than December 31, 2008, the loans underlying HMSF’s open trade
  confirmations with Strand Funding had a value substantially less than the amount
  payable to Strand Funding under the trade confirmation, and there was no reasonable
  hope or expectation that the value of the loans would increase to an amount in excess
  of the amount payable to Strand Funding.

         As of December 30, 2008, HMSF had no net assets and no reasonable hope or
  expectation of any realizing any net assets. Accordingly, HCM determined that its
  equity interest in HMSF LP was worthless as of not later than December 30, 2008.

  Tax Reporting

          HCM has reported on its tax return for its taxable year ended December 31, 2008
  a loss with respect to the worthlessness of its partnership interest in HMSF LP.2 The
  loss is equal to HCM’s adjusted tax basis in the HMSF LP partnership interest as of the
  date of worthlessness.3 HCM wrote down its tax basis for its equity interest in HMSF LP
  to zero as of the date the interest in HMSF LP became worthless.4 In computing HCM’s
  tax basis in its interest in HMSF LP as of the date of worthlessness, HCM has not taken
  into account its distributive share of HMSF LP’s tax items for the 2008 tax year through
  the worthlessness date because HCM did not sell, exchange, liquidate, or otherwise
  dispose of or terminate its interest in HMSF LP as a result of the worthlessness of the
  interest.5 HCM has not claimed any deduction for its distributive share of HMSF LP loss
  reported for HMSF LP’s taxable year ending December 31, 2008 because HCM’s
  adjusted tax basis for its HMSF LP partnership interest was zero as of December 31,
  2008.6

     2
         I.R.C. § 165(a), (c)(1).
     3
         Treas. Reg. § 1.165-1(c)(1).
     4
         I.R.C. § 1016(a)(1); Treas. Reg. § 1.705-1(a)(1).
     5
        I.R.C. § 706(a), (c); Treas. Reg. § 1.706-1(a), (c)(2)(i). Cf. Citron v. Commissioner, 97 T.C. 200
  (1991) (abandonment loss computed without taking into account distributive share of partnership tax
  items for the year of abandonment).
     6
         I.R.C. § 704(d).



                                                                                                        5
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59                               Page 47 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss from worthlessness of Highland Capital Multi-Strategy
  Fund, L.P.

          Because the worthlessness of HCM’s interest in HMSF LP did not give rise to
  any actual or constructive discharge of HMSF LP liabilities under I.R.C. § 752,7 HCM’s
  loss from such worthlessness is an ordinary loss rather than a capital loss.8 Moreover,
  the loss is a business loss because HCM’s interest in HMSF LP was attributable to and
  derived from HCM’s business as an investment advisor and as a securities trader and
  was acquired with the dominant motive of generating a source of business income, and
  not with the dominant motive of making or preserving a non-business investment.9

        The ordinary loss reported on HCM’s tax return for its tax year ended December
  31, 2008 flows through to HCM’s partners as of December 31, 2008.10




      7
        HMSF LP had no direct or indirect partnership liabilities. The SubFund entities and HMSF LP had
  no direct liabilities. HMSF’s only liability was an intercompany payable to HCM. This recourse liability is
  allocated entirely to HMSF GP in its status as general partner. See Treas. Reg. § 1.752-2(a) (partner’s
  share of partnership recourse liability equals portion for which the partner or a related person bears the
  economic risk of loss); (c)(1) (partner bears the risk of loss for a partnership liability to the extent that the
  partner or a related person is the lender and risk of loss is not borne by another person); (k)(1) (special
  rule for disregarded entities does not apply to the extent the owner is at risk with respect to the
  obligation). In any event, the worthlessness of HCM’s HMSF LP partnership interest did not constitute a
  disposition of the partnership interest, or otherwise affect HMSF LP’s direct or indirect liabilities, HCM’s
  status as a partner in HMSF LP, or the allocation of HMSF LP liabilities under I.R.C. § 752. Cf. Abdalla v.
  Commissioner, 647 F.2d 487 (5th Cir. 1981) (worthlessness of S corporation stock is not a “disposition” of
  the stock for purposes S corporation loss allocations). Accordingly, the worthlessness event did not result
  in any reduction in HCM’s share (if any) of HMSF LP liabilities under Treas. Reg. § 1.752-2 or any
  deemed distribution under I.R.C. § 752(b).
      8
        Rev. Rul. 93-80, 1993-2 C.B. 239; Tejon Ranch Co. v. Commissioner, 49 T.C.M. 1357 (1985);
  Zeeman v. Commissioner, 275 F. Supp. 235 (S.D.N.Y. 1967), aff’d and remanded on other matters, 395
  F.2d 861 (2d Cir. 1968); Kreidle v. Internal Revenue Service, 146 B.R. 464 (D. Colo. 1991).
      9
          See United States v. Generes, 405 U.S. 93 (1972); Adelson v. United States, 12 Cl. Ct. 231 (1987).
      10
           I.R.C. § 706(a); Treas. Reg. § 1.706-1(a).



                                                                                                                 6
     Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                           Entered 05/18/21 20:21:59                     Page 48 of
                                               66
Form     8886
(Rev. December 2007)
                                        Reportable Transaction Disclosure Statement
                                                                      Attach to your tax return.
                                                                                                                                                OMB No. 1545-1800


Department of the Treasury                                            See separate instructions.                                               Attachment
Internal Revenue Service                                                                                                                        Sequence No.   137
Name(s) shown on return (individuals enter last name, first name, middle initial)                                              Identifying number
Highland Capital Management, L.P.                                                                                                          XX-XXXXXXX
Number, street, and room or suite no.
13455 Noel Road
City or town, state, and ZIP code
Dallas, TX 75240
A        If you are filing more than one Form 8886 with your tax return, sequentially number each Form 8886 and
         enter the statement number for this Form 8886                     Statement number          2         of                                     5
B        Enter the form number of the tax return to which this form is attached or related                                                          1065

         Enter the year of the tax return identified above                                                                                          2008

         Is this Form 8886 being filed with an amended tax return?                                         Yes       ✔   No
C        Check the box(es) that apply (see instructions).                 ✔ Initial year filer              Protective disclosure

 1a Name of reportable transaction
         Loss from worthlessness of Highland Multi-Strategy Fund, L.P.
 1b Initial year participated in transaction                                                 1c Reportable transaction or tax shelter registration number
                                                                                                (9 digits or 11 digits)
         2008                                                                                                            MA0900079
 2       Identify the type of reportable transaction. Check all boxes that apply (see instructions).
     a      Listed                        c        Contractual protection                e       Brief asset holding period
     b      Confidential                  d   ✔ Loss                                     f       Transaction of interest

 3       If you checked box 2a or 2f, enter the published guidance number for the listed transaction or transaction
         of interest                                                                                             


 4       Enter the number of “same as or substantially similar” transactions reported on this form                                                    0

 5       If you participated in the transaction through another entity, check all applicable boxes and provide the information below for the
         entity (see instructions). (Attach additional sheets, if necessary.)
     a Type of entity:                                                         ✔ Partnership                                     Partnership
                                                                                     S corporation                               S corporation
                                                                                     Trust                                       Trust
                                                                                     Foreign                                     Foreign
     b Name                                                   Highland Capital Multi-Strategy Fun
     c Employer        identification   number      (EIN),    if
       known                                                                       XX-XXXXXXX
     d Date Schedule K-1 received from entity
       (enter “none” if Schedule K-1                         not
       received)                                                           September 15, 2009
 6       Enter below the name and address of each individual or entity to whom you paid a fee with regard to the transaction if that
         individual or entity promoted, solicited, or recommended your participation in the transaction, or provided tax advice related to the
         transaction. (Attach additional sheets, if necessary.)
     a Name                                                                                    Identifying number (if known)     Fees paid
         Strasburger & Price LLP                                                                        XX-XXXXXXX               $                 $75,000 (est.)
         Number, street, and room or suite no.
         901 Main Street, Suite 4400
         City or town, state, and ZIP code
         Dallas, Texas 75202
     b Name                                                                                    Identifying number (if known)     Fees paid
         Deloitte Tax LLP                                                                               XX-XXXXXXX               $                 $20,000 (est.)
         Number, street, and room or suite no.
         1111 Bagby Street, Suite 4500
         City or town, state, and ZIP code
         Houston, Texas 77702-4196
For Paperwork Reduction Act Notice, see separate instructions.                                     Cat. No. 34654G                       Form   8886   (Rev. 12-2007)
      Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                             Entered 05/18/21 20:21:59                  Page 49 of
                                                66
Form 8886 (Rev. 12-2007)                                                                                                                     Page   2
 7     Facts
     a Identify the type of tax benefit generated by the transaction. Check all the boxes that apply (see instructions).

          Deductions               Exclusions from gross income               Tax credits                               Other
          Capital loss             Nonrecognition of gain                     Deferral
        ✔ Ordinary loss            Adjustments to basis                       Absence of adjustments to basis

     b Further describe the amount and nature of the expected tax treatment and expected tax benefits generated by the transaction for
       all affected years. Include facts of each step of the transaction that relate to the expected tax benefits including the amount and
       nature of your investment. Include in your description your participation in the transaction and all related transactions regardless
       of the year in which they were entered into. Also, include a description of any tax result protection with respect to the transaction.

See attached.




 8      Identify all tax-exempt, foreign, and related entities and individuals involved in the transaction. Check the appropriate box(es) (see
        instructions). Include their name(s), identifying number(s), address(es), and a brief description of their involvement. For each foreign
        entity, identify its country of incorporation or existence. For each related entity, explain how it is related. (Attach additional sheets,
        if necessary.)

     a Type of entity:             Tax-exempt              Foreign            Related
                                                                                                                  Identifying number
Name

Address

Description




  b     Type of entity:            Tax-exempt              Foreign            Related
                                                                                                                  Identifying number
Name

Address

Description




                                                                                                                        Form    8886   (Rev. 12-2007)
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59           Page 50 of
                                             66
  Highland Capital Multi-Strategy Fund, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss from worthlessness of Highland Multi-Strategy Master
  Fund, L.P.

  Line 7b: Description of Expected Tax Benefits

         The taxpayer was allocated a $346,013,886 loss from Highland Capital Multi-
  Strategy Fund, L.P. (“HMSF LP”) with respect to taxpayer’s partnership interest in
  HMSF LP. The loss is not claimed on the taxpayer’s return because the taxpayer’s tax
  basis for its HMSF LP partnership interest as of the end of HMSF LP’s 2008 tax year
  was zero. Nevertheless, because the loss exceeded $2 million and the underlying
  asset is an interest in a passthrough entity, the loss is a reportable loss. The following
  information was provided by HMSF LP with respect to the loss. The discussion below
  uses the term “taxpayer” to refer to HMSF LP.

         The taxpayer has reported on Form 1065, Line 6 a $349,568,517 ordinary loss
  under I.R.C. § 165 with respect to the worthlessness of the taxpayer’s partnership
  interest in Highland Multi-Strategy Master Fund, L.P. (“HMSF”). This loss is a
  reportable transaction as defined in Treas. Reg. § 1.6011-4(b)(5) because the loss
  exceeds $2 million and the asset is an interest in a passthrough entity.1

  Highland Capital Management

         Highland Capital Management, L.P. (“HCM”) is an investment advisor registered
  with the SEC and specializes in alternative investment strategies. HCM serves as an
  investment advisor to several alternative investment partnerships (“hedge funds”) that it
  has organized and marketed to investors. HCM has a significant equity interest in each
  of the hedge funds that it manages, which is required to attract additional capital
  investments from unrelated investors. The capital investments by unrelated investors
  provided the asset base on which HCM earned significant advisory fees.

         In addition to serving as an investment advisor, HCM also engages in securities
  trading primarily for its own account.

  Highland Multi-Strategy Fund

         In 2006, HCM entered into negotiations with Barclays Bank PLC (“Barclays”)
  regarding a prepaid forward transaction (discussed below) relating to a portfolio of
  equity interests that HCM held in certain HCM managed hedge funds. Because the
  prepaid forward contract would create economic exposure to a portfolio of HCM
  managed hedge funds, HCM determined that it should enter into the prepaid forward
  transaction through a subsidiary partnership structure that could function as a fund-of-
  funds arrangement for third party investors and thereby create an additional source of
  advisory fee income for HCM. Accordingly, HCM formed Highland Multi-Strategy
  Master Fund, L.P., a Bermuda limited partnership (“HMSF”), to engage in the prepaid
  forward transaction with Barclays.
     1
         Rev. Proc. 2004-66, 2004-50 I.R.B. 966.



                                                                                          1
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59            Page 51 of
                                             66
  Highland Capital Multi-Strategy Fund, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss from worthlessness of Highland Multi-Strategy Master
  Fund, L.P.

        HMSF’s sole limited partner is Highland Capital Multi-Strategy Fund, L.P.
  (“HMSF LP”). HCM and its affiliates own all of HMSF LP. HMSF LP has never had any
  assets or activities other than its equity interest in HMSF.

         HMSF’s sole general partner is Highland Multi-Strategy Fund GP, L.P. Highland
  Multi-Strategy Fund GP, L.P. is owned 99% by HCM as limited partner, and 1% by
  Highland Multi-Strategy Fund GP, L.L.C. as general partner. Highland Multi-Strategy
  Fund GP, L.L.C. is owned 100% by HCM.

        For a number of non-tax reasons, HCM subsequently abandoned the idea of
  marketing additional equity interests in HMSF to third party investors, and HMSF and
  HMSF LP never received any equity contributions from persons not affiliated with HCM.

  HMSF’s Activities

  The Derivative Ownership Transactions

         On August 1, 2006, HMSF formed Highland Multi-Strategy Onshore Master
  SubFund, L.L.C. (“SubFund I”) for the purpose of entering into a prepaid forward
  contract with Barclays. SubFund I is owned 99% by HMSF and 1% by HCM. SubFund
  I paid $156,349,569 at inception of the contract and was entitled to a cash payment
  from Barclays at maturity of the contract equal to the excess of

        (1) the value of a notional portfolio of investment funds (the “Reference Portfolio”)
            having an initial value of $312,699,138, over

        (2) a specified “Notional Amount” initially equal to $156,349,569 and increased
            by an accretion amount based on one-month USD LIBOR plus 0.90%.

         In connection with entering into the prepaid forward contract, SubFund I also
  transferred $53,158,854 in cash to a brokerage account (the “Collateral Account”) in
  SubFund I’s name. The Collateral Account was pledged to Barclays as security for any
  negative value for the Prepaid Forward at maturity or early termination.

          In February 2007, HMSF formed Highland Multi-Strategy Onshore Master
  SubFund II, L.L.C. (“SubFund II”) for the purpose of entering into an accreting strike
  option contract with Barclays. SubFund II is owned 99% by HMSF and 1% by HCM.
  The accreting strike option contract grants SubFund II the option to purchase, at the
  “Final Valuation Date” specified in the contract, the cash equivalent value of a notional
  portfolio of HCM managed investment funds (the “Reference Portfolio”) for a strike price
  of $178,584,722.22 (subject to accretion based on LIBOR plus 1.4%). At the inception
  of the contract, the Reference Portfolio had a value of $250,000,000, and SubFund II
  paid Barclays an option premium of $71,428,571.43.



                                                                                           2
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59         Page 52 of
                                             66
  Highland Capital Multi-Strategy Fund, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss from worthlessness of Highland Multi-Strategy Master
  Fund, L.P.

  The Strand Funding Transactions

          During 2007, HCM and The Bank of Nova Scotia (“BNS”) entered into a total
  return swap (“Swap”) whose notional value was tied to a portfolio of loans held by
  Strand Funding, an affiliate of BNS. Under the Swap, HCM owed BNS a floating
  payment based on an interest rate applied to the book value of the underlying loan
  portfolio, and BNS owed HCM an asset payment equal to the realized interest and
  proceeds from the underlying loan portfolio. When the Swap matured in June 2008,
  there were certain loans that Strand Funding had not been able to sell in the open
  market and therefore HCM and BNS could not settle the Swap.

         HCM arranged for HMSF to enter into a series of “LSTA Par/Near Par Trade
  Conformations” with Strand Funding pursuant to which Strand Funding as Seller
  purported to assign the underlying loans to HMSF as Buyer. HCM then arranged for
  most of the loans be assigned by HMSF as Seller to unrelated third parties as Buyers
  under separate LSTA confirmations. Pursuant to a Multilateral Netting Agreement
  entered into by Strand Funding, HMSF, and the third party buyer, Strand Funding
  assigned the loans directly to the third party buyer. The amount due under the original
  confirmations between HMSF and Strand Funding was funded from the proceeds of the
  assignments to the third party buyers. These transactions produced a net profit to
  HMSF.

        For certain of the loans that Strand Funding purported to assign to HMSF, HCM
  was not able to find a third party buyer during 2008 (principally because the borrowers
  under the loans were in severe financial distress). The trade confirmations between
  Strand Funding and HMSF with respect to those loans remained open and unsettled as
  of December 31, 2008. As of December 31, 2008, the amount payable to Strand
  Funding under the confirmations relating to the unsettled trades was $10,457,201, and
  the underlying loans had a mark-to-market value of $6,181,618. During 2009, BNS and
  HCM agreed to cancel the unsettled trades, and HCM accounted to BNS under the
  Swap for the loss in value of the loans.

  Assets and Liabilities

           As of December 31, 2008, HMSF’s financial statements reflect assets of
  $6,347,039 (consisting of $165,421 cash and $6,181,618 of business securities
  representing the value of the loans under the unsettled trades with Strand Funding), and
  liabilities of $11,513,448 (consisting of $1,056,247 payable to HCM for overhead
  expense allocations and $10,457,201 payable to Strand Funding in connection with the
  unsettled trades).




                                                                                        3
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59           Page 53 of
                                             66
  Highland Capital Multi-Strategy Fund, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss from worthlessness of Highland Multi-Strategy Master
  Fund, L.P.

  Worthlessness and Abandonment Events

         During 2008, the HCM managed hedge funds underlying the Barclays derivative
  ownership contracts lost significant value and liquidity. In October 2008 Barclays gave
  notices that it was terminating the contracts. Due to the illiquidity of the underlying
  hedge fund interests and other factors, the contracts were not actually terminated during
  2008. HCM determined that Barclays decision to terminate the contracts in October
  2008 eliminated any reasonable hope or expectation of the SubFund entities recovering
  any value under the contracts or in any assets held in connection with the contracts.

         By letters dated December 9, 2008, HMSF advised the SubFund entities that
  HMSF had abandoned its equity interests in entities. The abandonment was
  recognized by HCM as managing member of the SubFund entities and, by amendment
  to the SubFund entity operating agreements, HMSF was stricken as a member of the
  SubFund entities effective as of December 9, 2008. To preserve the SubFund entities’
  tax classification as partnerships, Strand Advisors II, Inc., a wholly owned subsidiary of
  HCM, was admitted as a limited partner in the SubFund entities effective as of
  December 9, 2008, acquiring a 1% equity interest for no consideration.

         As of not later than December 31, 2008, the loans underlying HMSF’s open trade
  confirmations with Strand Funding had a value substantially less than the amount
  payable to Strand Funding under the trade confirmation, and there was no reasonable
  hope or expectation that the value of the loans would increase to an amount in excess
  of the amount payable to Strand Funding.

         As of December 30, 2008, HMSF had no net assets and no reasonable hope or
  expectation of any realizing any net assets. Accordingly, HCM determined that its
  equity interest in HMSF LP was worthless as of not later than December 30, 2008.

  Tax Reporting

         The taxpayer has reported on its tax return for its taxable year ended December
  31, 2008 a loss with respect to the worthlessness of its partnership interest in HMSF.2
  The loss is equal to the taxpayer’s adjusted tax basis in the HMSF partnership interest
  as of the date of worthlessness.3 the taxpayer wrote down its tax basis for its equity
  interest in HMSF to zero as of the date the interest in HMSF became worthless.4 In
  computing the taxpayer’s tax basis in its interest in HMSF as of the date of
  worthlessness, the taxpayer has not taken into account its distributive share of HMSF’s
  tax items for the 2008 tax year through the worthlessness date because the taxpayer

     2
         I.R.C. § 165(a), (c)(1).
     3
         Treas. Reg. § 1.165-1(c)(1).
     4
         I.R.C. § 1016(a)(1); Treas. Reg. § 1.705-1(a)(1).



                                                                                          4
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59                               Page 54 of
                                             66
  Highland Capital Multi-Strategy Fund, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss from worthlessness of Highland Multi-Strategy Master
  Fund, L.P.

  did not sell, exchange, liquidate, or otherwise dispose of or terminate its interest in
  HMSF as a result of the worthlessness of the interest.5 The taxpayer has not claimed
  any deduction for its distributive share of HMSF loss reported for HMSF’s taxable year
  ending December 31, 2008 because the taxpayer’s adjusted tax basis for its HMSF
  partnership interest was zero as of December 31, 2008.6

          Because the worthlessness of the taxpayer’s interest in HMSF did not give rise to
  any actual or constructive discharge of HMSF liabilities under I.R.C. § 752,7 the
  taxpayer’s loss from such worthlessness is an ordinary loss rather than a capital loss.8
  Moreover, the loss is a business loss because the taxpayer’s interest in HMSF was
  attributable to and derived from HCM’s business as an investment advisor and as a
  securities trader and was acquired with the dominant motive of generating a source of
  business income for HCM, and not with the dominant motive of making or preserving a
  non-business investment.9

        The ordinary loss reported on the taxpayer’s tax return for its tax year ended
  December 31, 2008 flows through to the taxpayer’s partners as of December 31,
  2008.10




      5
        I.R.C. § 706(a), (c); Treas. Reg. § 1.706-1(a), (c)(2)(i). Cf. Citron v. Commissioner, 97 T.C. 200
  (1991) (abandonment loss computed without taking into account distributive share of partnership tax
  items for the year of abandonment).
      6
          I.R.C. § 704(d).
      7
          HMSF’s only direct or indirect liability was a direct intercompany payable to HCM. This recourse
  liability is allocated entirely to HMSF GP in its status as general partner. See Treas. Reg. § 1.752-2(a)
  (partner’s share of partnership recourse liability equals portion for which the partner or a related person
  bears the economic risk of loss); (c)(1) (partner bears the risk of loss for a partnership liability to the
  extent that the partner or a related person is the lender and risk of loss is not borne by another person);
  (k)(1) (special rule for disregarded entities does not apply to the extent the owner is at risk with respect to
  the obligation). In any event, the worthlessness of HMSF LP’s HMSF partnership interest did not
  constitute a disposition of the partnership interest, or otherwise affect HMSF’s direct or indirect liabilities,
  HMSF LP’s status as a partner in HMSF, or the allocation of HMSF liabilities under I.R.C. § 752. Cf.
  Abdalla v. Commissioner, 647 F.2d 487 (5th Cir. 1981) (worthlessness of S corporation stock is not a
  “disposition” of the stock for purposes S corporation loss allocations). Accordingly, the worthlessness
  event did not result in any reduction in HMSF LP’s share (if any) of HMSF liabilities under Treas. Reg.
  § 1.752-2 or any deemed distribution under I.R.C. § 752(b).
      8
        Rev. Rul. 93-80, 1993-2 C.B. 239; Tejon Ranch Co. v. Commissioner, 49 T.C.M. 1357 (1985);
  Zeeman v. Commissioner, 275 F. Supp. 235 (S.D.N.Y. 1967), aff’d and remanded on other matters, 395
  F.2d 861 (2d Cir. 1968); Kreidle v. Internal Revenue Service, 146 B.R. 464 (D. Colo. 1991).
      9
          See United States v. Generes, 405 U.S. 93 (1972); Adelson v. United States, 12 Cl. Ct. 231 (1987).
      10
           I.R.C. § 706(a); Treas. Reg. § 1.706-1(a).



                                                                                                                5
     Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                                           Entered 05/18/21 20:21:59                     Page 55 of
                                               66
Form     8886
(Rev. December 2007)
                                        Reportable Transaction Disclosure Statement
                                                                      Attach to your tax return.
                                                                                                                                                OMB No. 1545-1800


Department of the Treasury                                            See separate instructions.                                               Attachment
Internal Revenue Service                                                                                                                        Sequence No.   137
Name(s) shown on return (individuals enter last name, first name, middle initial)                                              Identifying number
Highland Capital Management, L.P.                                                                                                          XX-XXXXXXX
Number, street, and room or suite no.
13455 Noel Road
City or town, state, and ZIP code
Dallas, TX 75240
A        If you are filing more than one Form 8886 with your tax return, sequentially number each Form 8886 and
         enter the statement number for this Form 8886                     Statement number          3         of                                     5
B        Enter the form number of the tax return to which this form is attached or related                                                          1065

         Enter the year of the tax return identified above                                                                                          2008

         Is this Form 8886 being filed with an amended tax return?                                         Yes       ✔   No
C        Check the box(es) that apply (see instructions).                 ✔ Initial year filer              Protective disclosure

 1a Name of reportable transaction
         Loss from worthlessness of Highland Financial Partners, L.P.
 1b Initial year participated in transaction                                                 1c Reportable transaction or tax shelter registration number
                                                                                                (9 digits or 11 digits)
         2008                                                                                                            MA0900079
 2       Identify the type of reportable transaction. Check all boxes that apply (see instructions).
     a      Listed                        c        Contractual protection                e       Brief asset holding period
     b      Confidential                  d   ✔ Loss                                     f       Transaction of interest

 3       If you checked box 2a or 2f, enter the published guidance number for the listed transaction or transaction
         of interest                                                                                             


 4       Enter the number of “same as or substantially similar” transactions reported on this form                                                    0

 5       If you participated in the transaction through another entity, check all applicable boxes and provide the information below for the
         entity (see instructions). (Attach additional sheets, if necessary.)
     a Type of entity:                                                         ✔ Partnership                                     Partnership
                                                                                     S corporation                               S corporation
                                                                                     Trust                                       Trust
                                                                                     Foreign                                     Foreign
     b Name                                                   Highland Financial Partners, LP
     c Employer        identification   number      (EIN),    if
       known                                                                       XX-XXXXXXX
     d Date Schedule K-1 received from entity
       (enter “none” if Schedule K-1                         not
       received)                                                           September 15, 2009
 6       Enter below the name and address of each individual or entity to whom you paid a fee with regard to the transaction if that
         individual or entity promoted, solicited, or recommended your participation in the transaction, or provided tax advice related to the
         transaction. (Attach additional sheets, if necessary.)
     a Name                                                                                    Identifying number (if known)     Fees paid
         Strasburger & Price LLP                                                                        XX-XXXXXXX               $                 $10,000 (est.)
         Number, street, and room or suite no.
         901 Main Street, Suite 4400
         City or town, state, and ZIP code
         Dallas, Texas 75202
     b Name                                                                                    Identifying number (if known)     Fees paid
         Deloitte Tax LLP                                                                               XX-XXXXXXX               $                 $10,000 (est.)
         Number, street, and room or suite no.
         1111 Bagby Street, Suite 4500
         City or town, state, and ZIP code
         Houston, Texas 77702-4196
For Paperwork Reduction Act Notice, see separate instructions.                                     Cat. No. 34654G                       Form   8886   (Rev. 12-2007)
      Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                             Entered 05/18/21 20:21:59                  Page 56 of
                                                66
Form 8886 (Rev. 12-2007)                                                                                                                     Page   2
 7     Facts
     a Identify the type of tax benefit generated by the transaction. Check all the boxes that apply (see instructions).

          Deductions               Exclusions from gross income               Tax credits                               Other
          Capital loss             Nonrecognition of gain                     Deferral
        ✔ Ordinary loss            Adjustments to basis                       Absence of adjustments to basis

     b Further describe the amount and nature of the expected tax treatment and expected tax benefits generated by the transaction for
       all affected years. Include facts of each step of the transaction that relate to the expected tax benefits including the amount and
       nature of your investment. Include in your description your participation in the transaction and all related transactions regardless
       of the year in which they were entered into. Also, include a description of any tax result protection with respect to the transaction.

See attached.




 8      Identify all tax-exempt, foreign, and related entities and individuals involved in the transaction. Check the appropriate box(es) (see
        instructions). Include their name(s), identifying number(s), address(es), and a brief description of their involvement. For each foreign
        entity, identify its country of incorporation or existence. For each related entity, explain how it is related. (Attach additional sheets,
        if necessary.)

     a Type of entity:             Tax-exempt              Foreign            Related
                                                                                                                  Identifying number
Name

Address

Description




  b     Type of entity:            Tax-exempt              Foreign            Related
                                                                                                                  Identifying number
Name

Address

Description




                                                                                                                        Form    8886   (Rev. 12-2007)
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59           Page 57 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss From Worthlessness of Highland Financial Partners

  Line 7b: Description of Expected Tax Benefits

        The taxpayer, Highland Capital Management, L.P. (“HCM”), has reported on
  Form 1065, Line 6, a $276,533,895 ordinary loss under I.R.C. § 165 with respect to
  taxpayer’s partnership interest in Highland Financial Partners, L.P. (“HFP”). This loss is
  a reportable transaction as defined in Treas. Reg. § 1.6011-4(b)(5) because the loss
  exceeds $2 million and the asset is an interest in a passthrough entity.1

  Highland Capital Management

          HCM is an investment advisor registered with the SEC and specializes in
  alternative investment strategies. HCM serves as an investment advisor to several
  alternative investment funds (“funds”) that it has organized and marketed to investors.
  HCM has a significant equity interest in each of the funds that it manages, which is
  required to attract additional capital investments from unrelated investors. The capital
  investments by unrelated investors provided the asset base on which HCM earned
  significant advisory fees.

  Highland Financial Partners

          HCM formed HFP in January 2006 to hold equity interests in certain leveraged
  credit subsidiaries and other assets. HFP was initially capitalized by issuing limited
  partner interests to HCM and to certain institutional investors (who initially held their
  interests through a trust). As of December 31, 2006, HFP had approximately $11.7
  billion in total assets and $490.4 million in net equity. HCM held approximately 12.2%
  of HFP’s equity on a fully diluted basis.

         In additional to the roughly $405 million of capital raised from investors pursuant
  to private placements in February and October 2006, HCM anticipated that HFP would
  raise significant capital from one or more public offerings of HFP common units, thereby
  increasing HFP’s equity subject to base management fees and income potentially
  subject to incentive allocations. On April 27, 2007, HFP filed an amended preliminary
  registration statement on Form S-1 seeking to effect an initial public offering of
  $50,000,000 of limited partner units. Due to unfavorable market conditions that
  developed thereafter in connection with the deterioration of the credit markets, and for
  other reasons, HFP withdrew the registration statement on September 7, 2007.

          Additional background information regarding HFP and HCM can be obtained at
  http://www.sec.gov/Archives/edgar/data/1354166/000095013407009372/d40436a1sv1z
  a.htm, and is incorporated herein by reference.




     1
         Rev. Proc. 2004-66, 2004-50 I.R.B. 966.



                                                                                          1
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59                             Page 58 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss From Worthlessness of Highland Financial Partners

  Worthlessness Events

          During the fourth quarter of 2008, due to the continuing deterioration in the credit
  markets, HFP became insolvent beyond any reasonable hope or expectation of
  recovery. HCM determined that its partnership interest in HFP was worthless as of no
  later than November 30, 2008. Likewise, the taxpayer determined that its direct equity
  interest in HFP was worthless as of November 30, 2008. The interests in HFP became
  worthless (such that no investor would be willing to pay any consideration for an HFP
  unit) no later than November 30, 2008, through a confluence of factors: (1) deterioration
  in the credit markets rendered HFP's expected cash flows to have no prospect to ever
  be sufficient to pay HFP's outstanding debts; (2) loan value erosion within the CLO
  (collateralized loan obligation) entities held by HFP resulted in violation of multiple HFP
  coverage tests causing permanent impairment of HFP's expected cash flows; (3) major
  lawsuits filed in the fourth quarter of 2008; (4) HFP’s balance sheet reflected
  approximately $1 billion in negative equity.

  Tax Reporting

            HCM has reported on its tax return for its taxable year ended December 31, 2008
  an ordinary loss with respect to the worthlessness of its partnership interest in HFP.2
  The loss is equal to HCM’s adjusted tax basis in the HFP equity interest as of the date
  of worthlessness,3 including basis attributable to HCM’s allocable share of HFP
  liabilities.4 HCM wrote down its tax basis for its partnership interest in HFP to zero as of
  November 30, 2008.5 In computing HCM’s adjusted tax basis in its interest in HFP as of
  November 30, 2008, HCM has not taken into account its distributive share of HFP’s tax
  items for the 2008 tax year through the worthlessness date because HCM did not sell,
  exchange, liquidate, or otherwise dispose of or terminate its interest in HFP as a result
  of the worthlessness of the interest.6 HCM has, however, taken into account any
  changes in its allocable share of HFP liabilities during the 2008 year through the date of
  worthlessness.7


      2
          I.R.C. § 165(a), (c)(1).
      3
          Treas. Reg. § 1.165-1(c)(1).
      4
          Treas. Reg. §§ 1.705-1(a); 1.752-1, 1.752-2, 1.752-3.
      5
          I.R.C. § 1016(a)(1); Treas. Reg. § 1.705-1(a)(1).
      6
       I.R.C. § 706(a), (c); Treas. Reg. § 1.706-1(a), (c)(2)(i). Cf. Citron v. Commissioner, 97 T.C. 200
  (1991) (abandonment loss computed without taking into account distributive share of partnership tax
  items for the year of abandonment, but taking into account distributions during the year).
      7
        See Treas. Reg. § 1.752-4(d) (partner’s share of partnership liabilities determined “whenever the
  determination is necessary in order to determine the tax liability of the partner”). Cf. Rev. Rul. 94-4, 1994-
  1 C.B. 196 (deemed distributions under I.R.C. § 752(b) from reductions in liabilities are taken into account
  as of the last day of the partnership taxable year to the extent of the partner’s distributive share of income
  for the partnership taxable year).



                                                                                                              2
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59                           Page 59 of
                                          66
  Highland Capital Management, L.P. (XX-XXXXXXX)
  Form 1065; December 31, 2008

  Attachment to Form 8886: Loss From Worthlessness of Highland Financial Partners

         The worthlessness of HCM’s HFP partnership interest is not a disposition of the
  partnership interest for federal income tax purposes,8 and HCM retains its allocable
  share of HFP liabilities until it ceases to be an HFP partner. HCM has taken into
  account as of December 31, 2008 any increase or decrease in its allocable share of
  HFP liabilities from November 30, 2008 through December 31, 2008.9 HCM has not
  claimed any deduction for its distributive share of the HFP loss reported for HFP’s
  taxable year ending December 31, 2008 to the extent the loss exceeds HCM’s adjusted
  tax basis for its HFP equity interest as of December 31, 2008 (taking into account the
  write down of its tax basis to zero as of November 30, 2008 and any changes in HCM’s
  allocable share of HFP liabilities from November 30, 2008 through December 31,
  2008).10

         Because the worthlessness of HCM’s partnership interest in HFP did not give
  rise to any actual or constructive discharge of HFP liabilities under I.R.C. § 752,11
  HCM’s loss from such worthlessness is an ordinary loss rather than a capital loss.12 In
  addition, the loss is a business loss for purposes of I.R.C. §§ 62(a)(1) and 172 because
  HCM’s interest in HFP was attributable to and derived from HCM’s business as an
  investment advisor and was acquired with the dominant motive of generating a source
  of business income, and not with the dominant motive of making or preserving a non-
  business investment.13

       The ordinary business loss reported on HCM’s tax return for its tax year ended
  December 31, 2008 will flow through to HCM partners as of December 31, 2008.8




      8
        Cf. Abdalla v. Commissioner, 647 F.2d 487 (5th Cir. 1981) (worthlessness of S corporation stock is
  not a “disposition” of the stock for purposes S corporation loss allocations).
      9
          I.R.C. § 752.
      10
           I.R.C. § 704(d).
      11
        The worthlessness of HCM’s interest in HFP had no effect on HFP’s direct or indirect liabilities, on
  HCM’s status as a partner in HFP, or on the allocation of HFP liabilities under I.R.C. § 752. Accordingly,
  the worthlessness event did not result in any reduction in HCM’s share of HFP liabilities under Treas.
  Reg. § 1.752-2 or any deemed distribution under I.R.C. § 752(b).
      12
        Rev. Rul. 93-80, 1993-2 C.B. 239; Tejon Ranch Co. v. Commissioner, 49 T.C.M. 1357 (1985);
  Zeeman v. Commissioner, 275 F. Supp. 235 (S.D.N.Y. 1967), aff’d and remanded on other matters, 395
  F.2d 861 (2d Cir. 1968); Kreidle v. Internal Revenue Service, 146 B.R. 464 (D. Colo. 1991).
      13
           See United States v. Generes, 405 U.S. 93 (1972); Adelson v. United States, 12 Cl. Ct. 231 (1987).



                                                                                                               3
               Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59                                                            Page 60 of
     Form       8886
     (Rev. December 2007)
                                Reportable Transaction   66 Disclosure Statement
                                                                           Attach to your tax return.
                                                                                                                                                   OMB No. 1545-1800


     Department of the Treasury                                            See separate instructions.                                              Attachment
     Internal Revenue Service                                                                                                                      Sequence No.   137
     Name(s) shown on return (individuals enter last name, first name, middle initial)                                                Identifying number
     HIGHLAND CAPITAL MANAGEMENT, L.P.                                                                                                XX-XXXXXXX
     Number, street, and room or suite no.
     13455 NOEL ROAD, SUITE 800
     City or town, state, and ZIP code
     DALLAS, TX 75240
     A         If you are filing more than one Form 8886 with your tax return, sequentially number each Form 8886 and
               enter the statement number for this Form 8886                     Statement number           4         of                                    5
     B         Enter the form number of the tax return to which this form is attached or related                                              1065

               Enter the year of the tax return identified above                                                                              2008

               Is this Form 8886 being filed with an amended tax return?                                          Yes     X   No
     C         Check the box(es) that apply (see instructions).                     Initial year filer             Protective disclosure

       1a Name of reportable transaction
     SECTION 165 LOSS FROM HIGHLAND FINANCIAL PARTNERS, L.P.
       1b Initial year participated in transaction                                               1c Reportable transaction or tax shelter registration number
                                                                                                    (9 digits or 11 digits)
     2007
       2       Identify the type of reportable transaction. Check all boxes that apply (see instructions).
           a      Listed                       c        Contractual protection               e           Brief asset holding period
           b      Confidential                 d   X Loss                                    f           Transaction of interest

       3       If you checked box 2a or 2f, enter the published guidance number for the listed transaction or transaction
               of interest


       4       Enter the number of “same as or substantially similar” transactions reported on this form                                      5

       5       If you participated in the transaction through another entity, check all applicable boxes and provide the information below for the
               entity (see instructions). (Attach additional sheets, if necessary.)
           a Type of entity:                                                        X Partnership                                       Partnership
                                                                                         S corporation                                  S corporation
                                                                                         Trust                                          Trust
                                                                                         Foreign                                        Foreign
           b Name                                                       HIGHLAND FINANCIAL PARTNERS, L.P.               SEE ATTACHED STATEMENT
           c Employer       identification   number      (EIN),    if
             known                                                      XX-XXXXXXX
           d Date Schedule K-1 received from entity
             (enter “none” if Schedule K-1                        not
             received)                                                  8/27/2009
       6       Enter below the name and address of each individual or entity to whom you paid a fee with regard to the transaction if that
               individual or entity promoted, solicited, or recommended your participation in the transaction, or provided tax advice related to the
               transaction. (Attach additional sheets, if necessary.)
           a Name                                                                                   Identifying number (if known)       Fees paid
                                                                                                                                        $
               Number, street, and room or suite no.

               City or town, state, and ZIP code

           b Name                                                                                   Identifying number (if known)       Fees paid
                                                                                                                                        $
               Number, street, and room or suite no.

               City or town, state, and ZIP code


     For Paperwork Reduction Act Notice, see separate instructions.                                                                         Form   8886    (Rev. 12-2007)
      ISA
STF LZHQ1001.1
            Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                              Entered 05/18/21 20:21:59                    Page 61 of
     Form 8886 (Rev. 12-2007)
                                                      66                                                                                           Page   2
       7     Facts
           a Identify the type of tax benefit generated by the transaction. Check all the boxes that apply (see instructions).

                 Deductions              Exclusions from gross income               Tax credits                               Other
              X Capital loss             Nonrecognition of gain                     Deferral
                 Ordinary loss           Adjustments to basis                       Absence of adjustments to basis

           b Further describe the amount and nature of the expected tax treatment and expected tax benefits generated by the transaction for
             all affected years. Include facts of each step of the transaction that relate to the expected tax benefits including the amount and
             nature of your investment. Include in your description your participation in the transaction and all related transactions regardless
             of the year in which they were entered into. Also, include a description of any tax result protection with respect to the transaction.

     SEE ATTACHED STATEMENT




       8      Identify all tax-exempt, foreign, and related entities and individuals involved in the transaction. Check the appropriate box(es) (see
              instructions). Include their name(s), identifying number(s), address(es), and a brief description of their involvement. For each foreign
              entity, identify its country of incorporation or existence. For each related entity, explain how it is related. (Attach additional sheets,
              if necessary.)

           a Type of entity:             Tax-exempt              Foreign            Related
                                                                                                                        Identifying number
     Name

     Address

     Description




        b     Type of entity:            Tax-exempt              Foreign            Related
                                                                                                                        Identifying number
     Name

     Address

     Description




                                                                                                                              Form    8886   (Rev. 12-2007)
STF LZHQ1001.2
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59            Page 62 of
                                          66
  Highland Capital Management, L.P. XX-XXXXXXX
  Form 1065; December 31, 2008

  Attachment to Form 8886: Section 165 Loss From Highland Financial Partners, L.P.

  Line 5: Participating Entities
  Name: Highlander Euro CDO III B.V.
  EIN: FOREIGN US
  Date Schedule K-1 Received: N/A

  Name: Stratford CLO, Ltd.
  EIN: FOREIGN US
  Date Schedule K-1 Received: N/A

  Name: Rockwall CDO II, Ltd.
  EIN: FOREIGN US
  Date Schedule K-1 Received: N/A

  Name: Westchester CLO, Ltd.
  EIN: FOREIGN US
  Date Schedule K-1 Received: N/A

  Name: Eastland CLO, Ltd.
  EIN: XX-XXXXXXX
  Date Schedule K-1 Received: 04/01/2009


  Line 7b: Description of Expected Tax Benefits


  Highland Capital Management, L.P., (the “Taxpayer”) was allocated a loss from
  Highland Financial Partners, L.P. (“HFP”) based on the amounts below with respect to
  taxpayer’s interest in HFP. The loss is not claimed on the taxpayer’s return because the
  taxpayer’s tax basis for its HFP partnership interest as of the end of HFP’s 2008 tax
  year was zero. Nevertheless, because the losses exceeded $2 million and the
  underlying asset is an interest in a passthrough entity, the loss is a reportable loss. The
  following information was provided by HFP with respect to the loss. The discussion
  below uses the term “taxpayer” to refer to HFP.

  Highland Capital Management, L.P. owns a direct interest in Highland Financial
  Partners, L.P. (“HFP”). HFP owns a majority interest in Highland Euro CDO III B.V.,
  Stratford CLO, Ltd., Rockwall CDO II, Ltd. and Westchester CLO, Ltd., all Controlled
  Foreign Corporations (CFC’s). The first year of operation for these entities ended in
  2007. Pursuant to Section 1.964-1-T of the Treasury Regulations, HFP, on behalf of the
  CFC’s, as majority shareholder, adopted the mark to market method of accounting in
  computing the income of these CFC’s. HFP will file Form 5471, Information Return of
  U.S. Persons with respect to certain foreign corporations, reporting information that in
  part reflects the mark to market method of accounting adopted by the CFC’s. Due to




                                                                                           1
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59        Page 63 of
                                          66
  Highland Capital Management, L.P. XX-XXXXXXX
  Form 1065; December 31, 2008

  Attachment to Form 8886: Section 165 Loss From Highland Financial Partners, L.P.

  the mark to market method of accounting the CFC’s will have a Section 165 loss
  transaction. HFP’s share of those losses is as follows:

            Highland Euro CDO III B.V.    $171,902,921
            Stratford CLO, Ltd.           $157,744,501
            Rockwall CDO II, Ltd.         $209,539,575
            Westchester CLO, Ltd.         $154,370,763

  HFP has treated the loss from the adoption of the mark to market method of accounting
  as a single loss transaction pursuant to Treasury Regulation 1.6011-4(D) even though
  there are many separate assets to which the method is applied. If each asset that was
  marked to market was treated as a separate transaction, the Section 165 loss might be
  larger.

  In addition, HFP owns a majority interest in Eastland CLO, Ltd. (“Eastland”), a foreign
  partnership. The first year of operation for Eastland ended in 2007. Pursuant to
  Sections 703(b) and 446 of the Internal Revenue Code, Eastland adopted the mark to
  market method of accounting in computing its income. HFP will file form 8865,
  Information Return of U.S. Persons with Respect to Certain Foreign Partnerships,
  reporting information that in part reflects the mark to market method of accounting
  adopted by Eastland. Due to the mark to market method of accounting Eastland will
  have a Section 165 loss transaction in the amount of $214,717,431 that will result in a
  reduction of Subpart F to HFP. HFP has treated the loss from the adoption of the mark
  to market method of accounting as a single loss transaction pursuant to Treasury
  Regulation 1.6011-4(D) even though there are many separate assets to which the
  method is applied. If each asset that was marked to market was treated as a separate
  transaction, the Section 165 loss might be larger.




                                                                                       2
               Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59                                                            Page 64 of
     Form       8886
     (Rev. December 2007)
                                Reportable Transaction   66 Disclosure Statement
                                                                           Attach to your tax return.
                                                                                                                                                   OMB No. 1545-1800


     Department of the Treasury                                            See separate instructions.                                              Attachment
     Internal Revenue Service                                                                                                                      Sequence No.   137
     Name(s) shown on return (individuals enter last name, first name, middle initial)                                                Identifying number
     HIGHLAND CAPITAL MANAGEMENT, L.P.                                                                                                XX-XXXXXXX
     Number, street, and room or suite no.
     13455 NOEL ROAD, SUITE 800
     City or town, state, and ZIP code
     DALLAS, TX 75240
     A         If you are filing more than one Form 8886 with your tax return, sequentially number each Form 8886 and
               enter the statement number for this Form 8886                     Statement number           5         of                                    5
     B         Enter the form number of the tax return to which this form is attached or related                                              1065

               Enter the year of the tax return identified above                                                                              2008

               Is this Form 8886 being filed with an amended tax return?                                          Yes     X   No
     C         Check the box(es) that apply (see instructions).                     Initial year filer             Protective disclosure

       1a Name of reportable transaction
     SECTION 165 LOSS FROM HIGHLAND CREDIT OPPORTUNITIES CDO, L.P.
       1b Initial year participated in transaction                                               1c Reportable transaction or tax shelter registration number
                                                                                                    (9 digits or 11 digits)
     2006
       2       Identify the type of reportable transaction. Check all boxes that apply (see instructions).
           a      Listed                       c        Contractual protection               e           Brief asset holding period
           b      Confidential                 d   X Loss                                    f           Transaction of interest

       3       If you checked box 2a or 2f, enter the published guidance number for the listed transaction or transaction
               of interest


       4       Enter the number of “same as or substantially similar” transactions reported on this form

       5       If you participated in the transaction through another entity, check all applicable boxes and provide the information below for the
               entity (see instructions). (Attach additional sheets, if necessary.)
           a Type of entity:                                                        X Partnership                                       Partnership
                                                                                         S corporation                                  S corporation
                                                                                         Trust                                          Trust
                                                                                         Foreign                                        Foreign
           b Name                                                       HIGHLAND CREDIT OPPORTUNITES CDO, LP
           c Employer       identification   number      (EIN),    if
             known                                                      XX-XXXXXXX
           d Date Schedule K-1 received from entity
             (enter “none” if Schedule K-1                        not
             received)                                                  8/25/2009
       6       Enter below the name and address of each individual or entity to whom you paid a fee with regard to the transaction if that
               individual or entity promoted, solicited, or recommended your participation in the transaction, or provided tax advice related to the
               transaction. (Attach additional sheets, if necessary.)
           a Name                                                                                   Identifying number (if known)       Fees paid
                                                                                                                                        $
               Number, street, and room or suite no.

               City or town, state, and ZIP code

           b Name                                                                                   Identifying number (if known)       Fees paid
                                                                                                                                        $
               Number, street, and room or suite no.

               City or town, state, and ZIP code


     For Paperwork Reduction Act Notice, see separate instructions.                                                                         Form   8886    (Rev. 12-2007)
      ISA
STF LZHQ1001.1
            Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21                              Entered 05/18/21 20:21:59                    Page 65 of
     Form 8886 (Rev. 12-2007)
                                                      66                                                                                           Page   2
       7     Facts
           a Identify the type of tax benefit generated by the transaction. Check all the boxes that apply (see instructions).

                 Deductions              Exclusions from gross income               Tax credits                               Other
              X Capital loss             Nonrecognition of gain                     Deferral
                 Ordinary loss           Adjustments to basis                       Absence of adjustments to basis

           b Further describe the amount and nature of the expected tax treatment and expected tax benefits generated by the transaction for
             all affected years. Include facts of each step of the transaction that relate to the expected tax benefits including the amount and
             nature of your investment. Include in your description your participation in the transaction and all related transactions regardless
             of the year in which they were entered into. Also, include a description of any tax result protection with respect to the transaction.

     SEE ATTACHED STATEMENT




       8      Identify all tax-exempt, foreign, and related entities and individuals involved in the transaction. Check the appropriate box(es) (see
              instructions). Include their name(s), identifying number(s), address(es), and a brief description of their involvement. For each foreign
              entity, identify its country of incorporation or existence. For each related entity, explain how it is related. (Attach additional sheets,
              if necessary.)

           a Type of entity:             Tax-exempt              Foreign            Related
                                                                                                                        Identifying number
     Name

     Address

     Description




        b     Type of entity:            Tax-exempt              Foreign            Related
                                                                                                                        Identifying number
     Name

     Address

     Description




                                                                                                                              Form    8886   (Rev. 12-2007)
STF LZHQ1001.2
Case 19-34054-sgj11 Doc 2331-53 Filed 05/18/21 Entered 05/18/21 20:21:59            Page 66 of
                                          66
  Highland Capital Management, L.P. XX-XXXXXXX
  Form 1065; December 31, 2008

  Attachment to Form 8886: Section 165 Loss From Highland Credit Opportunities CDO,
  L.P.

  Line 7b: Description of Expected Tax Benefits

         Highland Capital Management, L.P. owns a direct interest in Highland Credit
  Opportunities CDO, L.P. (“CDO”). CDO owns a majority interest in Highland Credit
  Opportunities CDO, Ltd., a Controlled Foreign Corporation (CFC). The first year of
  operation for this entity ended in 2006. Pursuant to Section 1.964-1T of the Treasury
  Regulations, CDO, on behalf of CFC as majority shareholder, adopted the mark to
  market method of accounting in computing the income of this CFC. CDO will file Form
  5471, Information Return of U.S. Persons with Respect to Certain Foreign Corporations,
  reporting information that in part reflects the mark to market method of accounting
  adopted by the CFC. Under the mark to market method accounting, Highland Credit
  Opportunities CDO, Ltd. will realize a total deficit in earnings of $547,393,844. The total
  amount of Section 165 loss transaction is $614,425,907. Highland Capital Management,
  L.P.’s share of the Section 165 loss transaction is $2,221,150.




                                                                                           1
